Exhibit 10.21


EXECUTION COPY





ASSET PURCHASE AGREEMENT




By and Between
AMERICAN REALTY CAPITAL VII, LLC
AS “PURCHASER”
AND
CEDARHURST OF COLLINSVILLE, LLC


AS “SELLER”














Property Name and Location:


CEDARHURST OF COLLINSVILLE – COLLINSVILLE, ILLINOIS






Dated as of
June 23, 2015



        



--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
 
 
Page
ARTICLE 1 DEFINITIONS AND CERTAIN RULES OF CONSTRUCTION
1
 
SECTION
1.1
 
DEFINED TERMS.
1
 
SECTION
1.2
 
CERTAIN DEFINITIONS.
4
 
SECTION
1.3
 
RULES OF CONSTRUCTION.
5
ARTICLE 2 PURCHASE AND SALE OF THE PURCHASED PROPERTY
5
 
SECTION
2.1
 
SALE OF BUSINESS
5
 
SECTION
2.2
 
PURCHASED PROPERTY.
6
 
SECTION
2.3
 
EXCLUDED PROPERTY.
7
 
SECTION
2.4
 
TITLE TO REAL PROPERTY AND SURVEY.
8
 
SECTION
2.5
 
ASSUMED LIABILITIES.
11
 
SECTION
2.6
 
EXCLUDED LIABILITIES.
11
ARTICLE 3 PURCHASE PRICE; PAYMENT OF PURCHASE PRICE; ALLOCATION
12
 
SECTION
3.1
 
PURCHASE PRICE AND DEPOSIT.
12
 
SECTION
3.2
 
PAYMENT OF PURCHASE PRICE.
12
 
SECTION
3.3
 
PRORATIONS.
13
ARTICLE 4 CERTAIN OTHER COVENANTS AND AGREEMENTS
15
 
SECTION
4.1
 
INSPECTION AND DUE DILIGENCE.
15
 
SECTION
4.2
 
CONDUCT OF BUSINESS PRIOR TO THE CLOSING DATE.
17
 
SECTION
4.3
 
NOTIFICATION OF CERTAIN MATTERS.
18
 
SECTION
4.4
 
EMPLOYEES.
19
 
SECTION
4.5
 
CONFIDENTIALITY.
19
 
SECTION
4.6
 
EXPENSES AND TAXES.
20
 
SECTION
4.7
 
WAIVER OF BULK SALES AND INDEMNIFICATION.
21
 
SECTION
4.8
 
EXCLUSIVITY.
21
 
SECTION
4.9
 
CONSENTS; COOPERATION.
21
 
SECTION
4.10
 
FURTHER ASSURANCES.
22
 
SECTION
4.11
 
NON-SOLICITATION OF EMPLOYEES.
22
 
SECTION
4.12
 
DELIVERY OF SCHEDULES.
22
 
SECTION
4.13
 
INVESTIGATION; RELIANCE; RELEASE.
23
ARTICLE 5 CLOSING
24
 
SECTION
5.1
 
CLOSING.
24
 
SECTION
5.2
 
CONDITIONS TO SELLER’S OBLIGATIONS.
25
 
SECTION
5.3
 
CONDITIONS TO PURCHASER’S OBLIGATIONS.
25
 
SECTION
5.4
 
DELIVERIES BY SELLER.
26
 
SECTION
5.5
 
DELIVERIES BY PURCHASER.
28
 
SECTION
5.6
 
NON-FULFILLMENT OF CLOSING CONDITIONS.
29
 
SECTION
5.7
 
POST-CLOSING ACTIONS.
31
 
SECTION
5.8
 
TERMINATION DURING DUE DILIGENCE.
31


i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)



 
 
 
 
 
Page
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF SELLER
32
 
SECTION
6.1
 
ORGANIZATION AND STANDING.
32
 
SECTION
6.2
 
VALID AND BINDING OBLIGATIONS.
32
 
SECTION
6.3
 
TITLE; PURCHASED PROPERTY COMPLETE.
32
 
SECTION
6.4
 
TAXES AND TAX RETURNS.
32
 
SECTION
6.5
 
EXECUTION AND DELIVERY.
33
 
SECTION
6.6
 
CONTRACTS AND LEASES.
33
 
SECTION
6.7
 
RESIDENCY AGREEMENTS AND RELATED MATTERS.
34
 
SECTION
6.8
 
PERMITS AND LICENSES.
34
 
SECTION
6.9
 
INSURANCE.
35
 
SECTION
6.10
 
EMPLOYEES.
35
 
SECTION
6.11
 
SELLER BENEFIT PLANS.
35
 
SECTION
6.12
 
LITIGATION.
37
 
SECTION
6.13
 
COMPLIANCE WITH LAWS.
37
 
SECTION
6.14
 
FINANCIAL STATEMENTS.
37
 
SECTION
6.15
 
REAL PROPERTY.
37
 
SECTION
6.16
 
ENVIRONMENTAL MATTERS.
28
 
SECTION
6.17
 
BROKERS, FINDERS.
28
 
SECTION
6.18
 
FIRPTA.
28
 
SECTION
6.19
 
SOLVENCY.
28
 
SECTION
6.20
 
CONSENT OF THIRD PARTIES.
28
 
SECTION
6.21
 
NO GOVERNMENTAL APPROVALS.
39
 
SECTION
6.22
 
ASSESSMENTS.
39
 
SECTION
6.23
 
TITLE ENCUMBRANCES.
39
 
SECTION
6.24
 
AFFORDABLE HOUSING UNITS.
39
 
SECTION
6.25
 
LOANS AND DEBTS.
39
 
SECTION
6.26
 
NO OTHER WARRANTIES.
39
ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF PURCHASER
40
 
SECTION
7.1
 
ORGANIZATION AND STANDING.
40
 
SECTION
7.2
 
EXECUTION AND DELIVERY.
40
 
SECTION
7.3
 
SOLVENCY.
40
 
SECTION
7.4
 
CONSENT OF THIRD PARTIES.
41
 
SECTION
7.5
 
NO GOVERNMENTAL APPROVALS.
41
 
SECTION
7.6
 
BROKERS, FINDERS.
41
ARTICLE 8 INDEMNIFICATION
41
 
SECTION
8.1
 
INDEMNIFICATION BY SELLER.
41
 
SECTION
8.2
 
INDEMNIFICATION BY PURCHASER.
42
 
SECTION
8.3
 
INDEMNIFICATION LIMITS; SURVIVAL.
42
 
SECTION
8.4
 
PROCEDURES REGARDING THIRD PARTY CLAIMS.
44
 
SECTION
8.5
 
PROCEDURES REGARDING DIRECT CLAIMS.
45
 
SECTION
8.6
 
GENERAL QUALIFICATIONS ON INDEMNIFICATION.
45
 
SECTION
8.7
 
EFFECTIVE UPON CLOSING.
46


-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)



 
 
 
 
 
Page
 
SECTION
8.8
 
EXCLUSIVE REMEDIES.
46
ARTICLE 9 TERMINATION
47
ARTICLE 10 MISCELLANEOUS
47
 
SECTION
10.1
 
ACCESS TO BOOKS AND RECORDS AFTER CLOSING.
47
 
SECTION
10.2
 
NOTICES.
48
 
SECTION
10.3
 
GOOD FAITH; COOPERATION.
49
 
SECTION
10.4
 
ASSIGNMENT; EXCHANGE COOPERATION; SUCCESSORS IN INTEREST.
49
 
SECTION
10.5
 
NO THIRD PARTY BENEFICIARIES.
49
 
SECTION
10.6
 
SEVERABILITY.
49
 
SECTION
10.7
 
PURCHASER RECORDS RIGHTS.
50
 
SECTION
10.8
 
CONTROLLING LAW; INTEGRATION; AMENDMENT; WAIVER.
50
 
SECTION
10.9
 
TIME.
51
 
SECTION
10.10
 
SURVIVAL.
51
 
SECTION
10.11
 
EMINENT DOMAIN ‑ CONDEMNATION.
51
 
SECTION
10.12
 
RISK OF LOSS.
51
 
SECTION
10.13
 
ATTORNEYS’ FEES.
51
 
SECTION
10.14
 
COVENANT NOT TO COMPETE.
52
 
SECTION
10.15
 
POST-CLOSING.
52
 
SECTION
10.16
 
WAIVER OF JURY TRIAL.
52
 
SECTION
10.17
 
CONSTRUCTION.
52
 
SECTION
10.18
 
EXECUTION IN COUNTERPARTS.
52



Exhibits


Exhibit
Description
Exhibit A
Escrow Agreement
Exhibit B
Post-Closing Escrow Agreement
Exhibit C
Deed
Exhibit D
Bill of Sale and Assignment
Exhibit E
Transition Period Sublease
Exhibit F
Assumption Agreement
Exhibit G
Due Diligence Materials






















-iii-



--------------------------------------------------------------------------------




Schedules
Schedule
Title
Schedule 1.1(a)
Assumed Contracts and Leases
Schedule 1.1(b)
Legal Description of Purchased Real Property


Schedule 2.2(c)


Prepaids and Deposits
Schedule 2.2(d)
Seller Vehicles
Schedule 2.4(g)
Licenses, Leases Easements and Other Rights Related to Real Property
Schedule 3.3
Purchase Price Allocation
Schedule 5.4(o)
Third Party Consents
Schedule 6.3
Material Assets or Rights Not Included in Purchased Property
Schedule 6.5
Execution and Delivery – No Contravention
Schedule 6.6
Contracts and Leases
Schedule 6.7
Residency Agreements; Refunds and Deposits; Resident Details
Schedule 6.8
Permits and Licenses
Schedule 6.9
Insurance; Three Year Claim History
Schedule 6.10
Employees, etc.
Schedule 6.11
Benefit Plans
Schedule 6.12
Litigation, etc.
Schedule 6.13
Compliance with Laws


Schedule 6.14
Financial Statements
Schedule 6.15
Real Property Compliance
Schedule 6.16
Environmental Matters
Schedule 6.20
Seller Third Party Consents
Schedule 6.21
Seller Government Approvals
Schedule 6.23
Title Encumbrances
Schedule 6.25
Loans and Debts
Schedule 6.20
Purchaser Third Party Consents
Schedule 6.21
Purchaser Government Approvals
Schedule 10.7
Audit Materials
 
 
 
 
 
 
 
 








-i-



--------------------------------------------------------------------------------








ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
23rd day of June, 2015 (the “Effective Date”), by and between AMERICAN REALTY
CAPITAL VII, LLC, a Delaware limited liability company (“Purchaser”) and
CEDARHURST OF COLLINSVILLE, LLC, an Illinois limited liability company (the
“Seller”).


RECITALS:
Seller desires to sell, transfer and assign to Purchaser, and Purchaser desires
to purchase from Seller, substantially all of the assets, properties and
business of Seller, consisting of the Purchased Property described herein.
This Agreement sets forth the terms and conditions to which the parties have
agreed.
AGREEMENTS:
NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:



        



--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS AND
CERTAIN RULES OF CONSTRUCTION
Section 1.1    Defined Terms. The following capitalized terms shall have the
meanings specified in this section. Other terms are defined in the text of this
Agreement, and throughout this Agreement, those terms shall have the meanings
respectively ascribed to them.
“Affiliate” of a person means any other person that, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person. The term “control” (including the terms “controlled by” and “under
common control with”) means the possession of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Assumed Contracts and Leases” are those contracts, leases and agreements listed
on Schedule 1.1(a) attached hereto, to the extent assignable and for which
applicable third party consents have been obtained or waived by Purchaser.
“Assumed Liabilities” are (i) all of Seller’s obligations and liabilities under
the Assumed Contracts and Leases which arise or accrue at any time after 11:59
PM on the date immediately preceding the Closing Date; (ii) the Prepaids and
Deposits described on Schedule 2.2(c); and (iii) Seller’s obligations with
respect to accrued vacation and other paid time off for Employees (as defined
herein) to the extent of Purchaser’s obligations pursuant to Section 4.4(d)
hereof.
“Business” means all aspects of the operation of the Facility as an independent
living, assisted living and memory care facility.
“Closing” means the consummation of the transactions contemplated by this
Agreement. Neither party will need to be present at Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Escrow Agent (as defined herein) (or if both Purchaser and
Seller agree, to Purchaser’s and/or Seller’s counsel) prior to the date of
Closing.
“Closing Date” shall have the meaning set forth in Section 5.1 hereof.
“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.,
Hazardous Materials Transportation Act, 49 U.S.C. § 1802, the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Toxic Substance
Control Act of 1976, as amended, 15 U.S.C. § 2601 et seq., or any other federal,
state, local or other governmental legislation, statute, law, code, rule,
regulation or ordinance identified by its terms as pertaining to the protection
of the environment, including laws relating to the treatment, storage or
disposal of Hazardous Substances, in each case as in effect on the Effective
Date.
“Facility” means the assisted living and memory care facility known as
“Cedarhurst of Collinsville” and consisting of sixty-six (66) total residential
units, and seventy-one (71) total beds, including fifty-one (51) assisted living
units and fifteen (15) memory care units.

2
        
        



--------------------------------------------------------------------------------




“Government Program” means the federal Medicare program, any state Medicaid
program, and such other similar federal, state, or local reimbursement or
governmental programs for which any Facility is eligible.
“Hazardous Substance” means petroleum, including crude oil or any fraction
thereof, flammable explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, any material containing polychlorinated biphenyls,
and any of the substances defined as “hazardous substances” or “toxic
substances” or otherwise identified and regulated under any Environmental Laws.
“Holdback Amount” means an amount equal to two percent (2.0%) of the Purchase
Price paid at Closing for the Facility.
“Improvements” means all buildings, facilities, and other improvements
constructed on the Purchased Property as of the date of Closing.
“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, trade secrets, licenses, domain names, websites,
web content, mask works, patents, patent applications, information and
proprietary rights and processes and all goodwill related to the aforementioned.
“IRC” means the Internal Revenue Code of 1986, as amended, and any regulations
or guidance issued thereunder.
“Lien” means any mortgage, deed to secure debt, deed of trust, pledge,
hypothecation, title defect, right of first refusal, security or other adverse
interest, encumbrance, claim, option, lien, lease or charge of any kind, whether
voluntarily incurred or arising by operation of law or otherwise, affecting any
assets or property, including any agreement to give or grant any of the
foregoing, any conditional sale or other title retention agreement, and the
filing of or agreement to give any financing statement with respect to any
assets or property under the Uniform Commercial Code or comparable law of any
jurisdiction.
“Material Adverse Change” means:
(a)     any occurrence between the Effective Date and the Closing Date which
results in, or is reasonably likely to result in, a material adverse change in
the assets, financial condition, or results of operations of the Facility, taken
as a whole; provided, however, that (without limiting subsections (b) and (c)
below in this definition) none of the following shall in any event be deemed a
Material Adverse Change: (i) any adverse change, event or effect arising from
general business, political or economic conditions or the financial, credit or
securities markets, including any change or event arising from any war, acts of
terrorism or similar events that do not affect Seller in a disproportionate
manner, (ii) changes in accounting rules applicable to Seller, (iii) any action
taken by Seller on or after the date of this Agreement at the written request of
Purchaser, (iv) any change, effect or circumstance resulting from an action
required by this Agreement, (v) any change, effect or circumstance resulting
from the announcement of this Agreement in accordance with

3
        
        



--------------------------------------------------------------------------------




its terms or otherwise, (viii) any adverse changes in Law or interpretations
thereof by any Governmental Body that do not affect Seller in a disproportionate
manner, or (ix) a change in management company for the Facility from Provisions
Living to Seller’s Affiliate, Cedarhurst Living, LLC;
(b)     a reduction in a reduction in the trailing 30-day average occupancy of
the available units within the Facility below eighty-seven percent (87.0%) of
the available units in the Facility for any reason; or
(c)    if, for any reason, the Net Operating Income (as such term is defined and
measured in the April 2015 Financial Statement set forth on Schedule 6.14) drops
below $66,600 for any full month after the Effective Date and prior to the
Closing Date. For purposes of this definition, “Net Operating Expenses” shall be
calculated in accordance with Seller’s standard accounting principles on a
modified accrual basis consistent with past practices including those practices
used in compiling the April 2015 Financial Statement.
“Operator” means CEDARHURST OF COLLINSVILLE OPERATOR, LLC, which currently
operates the Business pursuant to a lease agreement between Operator and Seller.
“Permitted Encumbrances” means (i) liens for taxes not yet due and payable, or
which are being contested in good faith and by appropriate proceedings and which
are satisfied or discharged of record at or prior to Closing pursuant to Section
2.4(f) below; (ii) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other similar liens arising in the ordinary course of business
which are not overdue for a period of more than thirty (30) days or which are
being contested in good faith and by appropriate proceedings and which are
satisfied or discharged of record at or prior to Closing pursuant to Section
2.4(f) below, and (iii) the Permitted Title Exceptions.
“Plans” shall have the meaning set forth in Section 6.11.
“Purchased Personal Property” is the Purchased Property other than the Real
Property, including intangible Purchased Property.
“Purchased Property” is the property of Seller to be sold to Purchaser pursuant
to this Agreement as set forth in Section 2.2 hereof.
“Real Property” shall mean that certain parcel of real estate located at located
at 1207 Vandalia St., Collinsville, Illinois, as more particularly described in
Schedule 1.1(b) attached hereto, together with all the buildings, fixtures,
structures, and improvements thereon, and all easements and rights of way
serving or benefiting such property.
“Residency Agreement” means any agreement between Operator and an individual
contracting for such individual’s residency at the Facility.
“Seller’s Knowledge” means the actual knowledge of each of the principals and
officers of Cedarhurst Living, LLC.

4
        
        



--------------------------------------------------------------------------------




Section 1.2    Certain Definitions. For purposes of this Agreement:
“herein,” “hereunder,” “hereof,” “hereinbefore,” “hereinafter” and other
equivalent words refer to this Agreement in its entirety and not solely to the
particular portion of this Agreement in which such word is used, and references
to “this article,” “this section,” “this paragraph,” “this subparagraph” or
similar references to a specific part of this Agreement shall refer to the
particular article, section, paragraph, subparagraph or specific part in which
such reference appears;
“party” or “parties” means each or all, as appropriate, of the entities who have
executed and delivered this Agreement, each permitted successor or assign of a
party, and when appropriate to effect the binding nature of this Agreement for
the benefit of another party, any other successor or assign of a party;
“person” means any individual, sole proprietorship, partnership, joint venture,
corporation, estate, trust, unincorporated organization, association, limited
liability company, institution or other entity, including any that is a
governmental authority; and
“business day” is a day which is not a Saturday, Sunday or legal holiday
recognized by the Federal Government.  Furthermore, if any date upon which or by
which action is required under this Agreement is not a business day, then the
date for such action shall be extended to the first day that is after such date
and is a business day.  When calculating the period of time before which, within
which or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded.  If the last day of such period is a non-business day, the period
in question shall end on the next succeeding business day.
Section 1.3    Rules of Construction. For purposes of this Agreement:
(a)    “including” and any other words or phrases of inclusion shall not be
construed as terms of limitation, so that references to “included” matters shall
be regarded as non-exclusive, non-characterizing illustrations; “copy” or
“copies” means that the copy or copies of the material to which it relates are
true, correct and complete;
(b)    “shall,” “will,” and “agrees” are mandatory, and “may” is permissive;
(c)    titles and captions of or in this Agreement are inserted only as a matter
of convenience and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any of its provisions;
(d)    whenever the context so requires, the singular includes the plural and
the plural includes the singular, and the gender of any pronoun includes the
other gender;

5
        
        



--------------------------------------------------------------------------------




(e)    each Exhibit and Schedule referred to in this Agreement and each
attachment to any of them or this Agreement is hereby incorporated by reference
into this Agreement and is made a part of this Agreement as if set out in full
in the first place that reference is made to it; and
(f)    every covenant, term and provision of this Agreement shall be construed
simply according to its fair meaning and not strictly for or against any party
hereto, regardless of which party was more responsible for the preparation of
this Agreement.
ARTICLE 2    
Purchase and Sale of the Purchased Property
Section 2.1    Sale of Business. Subject to the provisions of this Agreement,
Purchaser shall purchase from Seller, and Seller shall sell to Purchaser, all of
the Purchased Property, free and clear of all Liens and liabilities whatsoever,
except for the Assumed Liabilities and the Permitted Encumbrances.
Section 2.2    Purchased Property. The Purchased Property shall include all of
the assets of Seller solely used in, arising from or related to the Business as
of the Closing Date other than Excluded Property (as defined herein), including
the following:
(g)    all inventory and supplies on hand at the Facility on the Closing Date
(including food, beverages, office and kitchen supplies);
(h)    all of Seller’s right, title and interest in and to the Assumed Contracts
and Leases, to the extent assignable;
(i)    all pre-paid amounts paid by a resident pursuant to any Residency
Agreement for or attributable to the periods from and after the Closing Date as
well as any security deposits paid to Seller as of the Closing Date under the
Residency Agreements (to the extent such deposits can be transferred in
accordance with applicable law) together with any interest thereon to the extent
such interest is or may be payable to the residents (or their respective
representatives, successors, heirs or assigns) at any time following the Closing
Date each as more particularly described on Schedule 2.2(c) (collectively
“Prepaids and Deposits”);
(j)    all of Seller’s tangible personal property (including without limitation
equipment, furniture, fixtures, signage and vehicles (including, without
limiting this provision, those vehicles described on Schedule 2.2(d)) used in,
arising from or related to the Business as of the Closing Date;
(k)    the Real Property as more particularly described on Schedule 1.1(b)
attached hereto and the Facility described herein;

6
        
        



--------------------------------------------------------------------------------




(l)    subject to applicable laws and regulations, all transferable licenses,
permits, certificates, approvals, and other governmental or regulatory
authorizations necessary for or incident to the ownership or operation of the
Purchased Property in the manner in which they are owned and operated by Seller
as of the Closing Date;
(m)    all original books, records, accounts, files, logs, ledgers, journals,
and other documents and other materials of Seller (or copies thereof) including
any electronic data stored on disc, tape or other electronic format relating to
the ownership, use, operation or management of the Business, to the extent
within the possession or control of Seller (although Seller may retain copies
thereof for the preparation of tax returns, compliance with applicable laws, and
other business purposes);
(n)    all warranties and guarantees regarding the installation, application,
manufacture, composition and/or inspection of the Purchased Property, and all
other manufacturer and third-party warranties and guarantees relating to any of
the Purchased Property, to the extent such warranties and guarantees remain in
effect and are assignable by Seller;
(o)    all telephone and facsimile numbers of the Facility;
(p)    all goodwill of the Business as a going concern;
(q)    all records of all residents at the Facility, whether or not such
resident was in occupancy prior to or on the Closing Date in the possession or
control of Seller or Operator, to the extent transfer to Purchaser is not
prohibited, and subject to Section 10.1 (although Seller or Operator may retain
copies thereof for compliance with applicable laws and other business purposes);
(r)    all intangible personal property of Seller, including all registrations,
applications and licenses therefor, that is not specifically included in the
Excluded Property, to the extent assignable and for which any third party
consents required for such assignment have been obtained;
(s)    all rights in and to any claims or causes of action to the extent they
are in the nature of enforcing a guaranty, warranty, or a contract obligation to
complete the Improvements, make repairs, or deliver services to the Purchased
Property other than (i) claims for damages or other monetary loss incurred by
Seller prior to the Closing Date and (ii) claims relating to Excluded
Liabilities or Excluded Property; and
(t)    any other tangible or intangible assets, property or rights of any kind
or nature not otherwise described above in this Section 2.2 and now owned or
hereafter acquired between the Effective Date and the Closing Date

7
        
        



--------------------------------------------------------------------------------




by Seller and used in connection with the operation of the Business (other than
Excluded Property and rights relating solely to the Excluded Liabilities).
To the extent any of the foregoing Purchased Property is available in electronic
format, Seller shall provide Purchaser with same in such electronic format, in
addition to physical copies of same.
Section 2.3    Excluded Property. “Excluded Property” means the following
categories of properties, which although they may currently form part of the
Business, are excluded from the Purchased Property:
(a)    cash, cash equivalents, marketable securities, bank accounts, reserves
and escrow funds, and other investments (other than the Prepaids and Deposits);
(b)    Seller’s accounts receivable for rent or services provided prior to 11:59
p.m. on the date immediately preceding the Closing Date;
(c)    Seller’s operating agreement, minute books, membership ledgers, income
tax records and other organizational documents;
(d)    any rights of Seller with respect to federal, state or local tax refunds
or credits;
(e)    the Seller Plans (as defined herein), the assets and insurance policies
relating to the Seller Plans, and any records relating thereto;
(f)    all contracts of insurance and claims and interests in any insurance,
insurance claims, escrows, revenues or right to indemnity from third parties or
other rights relating to the Excluded Liabilities;
(g)    Seller’s rights and interests under this Agreement;
(h)    all rights to the name “Cedarhurst of Collinsville” and all derivations
thereof and all goodwill related thereto, including without limitation all
Intellectual Property related to such name and all derivations thereof, and all
other Intellectual Property owned by Seller; and
(i)    security deposits and utility deposits, to the extent not added to the
Purchase Price at Closing pursuant to Section 3.2.
Section 2.4    Title to Real Property and Survey. At Closing, Seller agrees to
convey fee simple title to the Real Property to Purchaser by special warranty
deed (the “Deed”), subject to the Permitted Encumbrances. The legal description
of the Real Property to be contained in the Deed shall be the same legal
description as is attached hereto in the applicable subsection of Schedule
1.1(b). In the event the legal description as disclosed by the Survey, as
defined in Section 5.4(a), differs from the legal description in the applicable
subsection of Schedule 1.1(b), or the Initial Commitment reveals any errors or
omissions in the legal descriptions, then Seller shall also

8
        
        



--------------------------------------------------------------------------------




provide a quitclaim deed (or other appropriate recordable instrument) utilizing
such Survey legal description.
(a)    Purchaser shall promptly order from Stewart Title Guaranty Company (the
“Title Company”), an ALTA Form 2006 Commitment (or such other form as is
acceptable to Purchaser), with such endorsements as Purchaser shall reasonably
require and with insurance coverage over any “gap” period (the “Initial
Commitment”) for an owner’s title insurance policy (the “Title Policy”) in an
amount no less than the Purchase Price allocated to the Real Property. The
Initial Commitment shall evidence that Seller is vested with fee simple title to
the Real Property, free and clear of all liens, encumbrances, exceptions or
qualifications whatsoever save and except for those exceptions specified and
shown on Schedule B, Section II of the Initial Commitment (the “Title
Exceptions”). The Initial Commitment shall also evidence that upon the
execution, delivery and recordation of the deeds to be delivered at Closing and
the satisfaction of all requirements specified in Schedule B, Section I of the
Initial Commitment, Purchaser shall acquire fee simple title to the Real
Property, subject only to the Title Exceptions. The cost of the Title Policy
shall be at Seller’s expense, however, any costs associated with endorsements
shall be at the sole expense of Purchaser (other than any endorsements obtained
by Seller to cure a Title Defect, which shall be the sole expense of Seller).
(b)    If Purchaser or its attorneys shall determine that the Initial Commitment
does not meet the requirements specified above, that the Title Exceptions are
not acceptable to Purchaser, or that title to the Real Property is
unsatisfactory to Purchaser for reasons other than the existence of Title
Exceptions, then Purchaser shall notify Seller by the end of the Due Diligence
Period (as herein defined) of those Title Exceptions which are unsatisfactory to
Purchaser and are not contemplated by this Agreement to be discharged by Seller
at or before Closing, and any such liens, encumbrances, exceptions or
qualifications shall be hereinafter referred to as “Title Defects.” Any Title
Exceptions which are not timely declared as Title Defects are referred to herein
as “Permitted Title Exceptions”.
(c)    Purchaser, at Purchaser’s expense, may order an update to the survey of
the Real Property (the “Survey”) previously provided to Purchaser and Seller
hereby grants Purchaser and Purchaser’s agents the right to access the Real
Property as may be reasonably required to perform such work. The Survey shall be
prepared by a land surveyor duly licensed and registered as such in the state
the Real Property is located, (i) shall be certified by such surveyor to
Purchaser, Seller, each parties’ legal counsel and the Title Company, (ii) shall
reference the Initial Commitment file number, (iii) shall set forth the legal
description of the Real Property precisely as it appears in the Initial
Commitment (or the Initial Commitment must be endorsed so that the insured legal
description mirrors the legal description in the Survey, if applicable), (iv)
shall identify whether or not each Title Exception referenced in the Initial
Commitment applies to the Real Property, (v) shall depict the boundaries of each
such item that is capable of being depicted on the Survey, (v) shall depict any
Improvements located upon the Real Property, (vi) shall show all easements,
rights-of-way, setback lines, encroachments and other matters affecting the use
or development of the Real Property (vii) shall include the original signature
and seal of the surveyor, and (viii) shall be in a form satisfactory to the
Title Company to eliminate the standard survey exceptions from the title
insurance policy to be issued at Closing. Purchaser shall notify Seller in
writing by the end of the Due Diligence

9
        
        



--------------------------------------------------------------------------------




Period or within fifteen (15) business days after receipt of the Survey,
whichever is earlier, of any matters shown on the Survey which were not set
forth on the survey previously delivered to Purchaser and which adversely
affect, in Purchaser’s reasonable determination, the title to the Real Property
and the same shall thereupon be deemed to be Title Defects hereunder. Failure to
timely notify Seller of such Title Defects shall mean that Purchaser is
satisfied with the matters shown in the Survey.
(d)    Within five (5) business days of receipt from Purchaser of a written
notice of any Title Defects, together with a copy thereof, Seller shall notify
Purchaser as to whether it will cure such objection, and if it elects to cure
any such objection, it shall in good faith diligently endeavor to satisfy or
correct, at Seller’s expense, such objection on or before the Closing Date to
the reasonable satisfaction of Purchaser and the Title Company in such manner to
permit the Title Company to either endorse the Initial Commitment or to issue a
replacement commitment to eliminate the Title Defect therefrom. Failure of
Seller to give such notice within such five (5) business day period shall be
deemed to be an election not to cure such objection. In the event Seller does
not elect to satisfy or cure any objection of which it is notified, then within
five (5) business days after receipt of written notice of Seller’s election, or
within five (5) business days after the expiration of Seller’s five (5) business
day notification period if Seller fails to give any such notice, Purchaser shall
by written notice to Seller elect one of the following:
(i)    to accept Seller’s interest in the Purchased Property subject to such
Title Defects, in which event such Title Defect shall become part of the
Permitted Title Exceptions, and to close the transaction contemplated hereby in
accordance with the terms of this Agreement; or
(ii)    to terminate this Agreement in its entirety and receive a refund of the
Deposit.
The failure of Purchaser to give written notice of its election to either accept
the Purchased Property subject to such objections or to terminate this Agreement
within the applicable five (5) day period shall be deemed an election to
terminate this Agreement and to receive a refund of the Deposit.
(e)    In the event Seller elects in writing to cure any Title Defect and
thereafter is unable, after acting diligently and in good faith, to effect such
cure, on or before the Closing Date, then Purchaser shall have, as its sole
remedy, the options described in Section 2.4(d) above. Seller shall have no
obligation under this Section 2.4(e) to expend monies or to institute litigation
to cure Title Defects except those which may be satisfied solely by the payment
of money prior to or at Closing.
(f)    Notwithstanding anything in this Agreement to the contrary, Seller
covenants and agrees that at or prior to Closing, Seller shall (i) pay in full
and cause to be canceled and discharged or otherwise bond and discharge as liens
against the Purchased Property all mechanics’, materialmen’s, repairmen’s,
contractors’ or other similar Liens which encumber the Purchased Property as of
the date hereof created by, through or under Seller or which may be filed
against the Purchased Property after the date hereof created by, through or
under Seller and on or prior to the Closing Date (ii) pay in full all past due
ad valorem taxes and assessments of any kind constituting a lien against the
Purchased Property which are due and payable, and (iii) pay in full or cause to
be canceled and discharged all security deeds or other security instruments
encumbering the Purchased

10
        
        



--------------------------------------------------------------------------------




Property and all judgments which have attached to and become a lien against the
Purchased Property by, through or under the acts or omissions of Seller. In the
event Seller fails to cause such liens and encumbrances to be paid and canceled
at or prior to Closing and Purchaser has given written notice to Seller of such
liens and encumbrances and such liens and encumbrances are not disputed by
Seller in good faith, Purchaser shall be entitled to pay such reasonable amount
to the holder thereof as may be required to pay and cancel same, and to credit
against the Purchase Price the amount so paid; provided, however, that Purchaser
shall not be entitled to a credit against the Purchase Price in excess of
$100,000 pursuant to this Section 2.4(f).
(g)    Except as set forth on Schedule 2.4(g), Seller has not granted any
license which cannot be terminated as of the Closing Date, lease, easement or
other possessory right relating to the use or possession of the Real Property
(except (i) under the Residency Agreements existing as of the Effective Date and
entered into by Seller in the ordinary course of business in accordance with
Section 4.2 hereof; or (ii) as may be set forth in the Title Commitment), and
Seller agrees that, other than as expressly permitted by Section 4.2 hereof, it
shall not grant any such right prior to Closing without the prior written
approval of Purchaser, which may be withheld in Purchaser’s sole and absolute
discretion.
Section 2.5    Assumed Liabilities. Subject to the terms and conditions of this
Agreement, on the Closing Date, Purchaser shall assume and agrees to pay,
perform or discharge only the Assumed Liabilities. Other than the Assumed
Liabilities, Purchaser shall not assume any of Seller’s debts, obligations or
liabilities, of any kind or nature, including without limitation any civil
claims or other legal proceedings or legal or regulatory investigations or
actions arising out of or during Seller’s ownership, use, operation or
management of the Business or any of the Purchased Property or the Excluded
Property, all of which Seller shall pay, perform and discharge when due. Nothing
in this Section 2.5 shall be deemed to preclude either party from contesting any
liability or obligation in good faith through the appropriate process.
Section 2.6    Excluded Liabilities. All of Seller’s debts, obligations and
liabilities, other than the Assumed Liabilities, including any liability,
obligation, claim, action, suit, or proceeding pending as of the Closing Date,
or any subsequent claim, action, suit, or proceeding arising out of or relating
to any such other event occurring prior to the Closing, with respect to the
ownership or operation of its businesses prior to the Closing Date, including,
without limitation, any obligation of Seller for compliance with applicable
federal, state, county, and local tax laws or regulations, including the
obligations under such laws for the payment of taxes and the filing of tax
returns, under Part 6 of Title I of ERISA and Section 4980B of the IRC, as
amended (commonly known as “COBRA”), the Seller Plans, the Fair Labor Standards
Act, Title VII of the Civil Rights Act of 1964, the Occupational Safety and
Health Act, the Age Discrimination in Employment Act of 1967, the Americans With
Disabilities Act, the Family and Medical Leave Act, or state worker’s
compensation and unemployment compensation laws, as now or hereafter amended,
and any liabilities related to any overpayment (regardless of reason for such
overpayment), adjustment of payments received or non-compliance under any
Government Program, are collectively referred to herein as the “Excluded
Liabilities;” provided, however, that actions commenced following the Closing
under the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et. seq.
or similar

11
        
        



--------------------------------------------------------------------------------




state law seeking remedial action with regard to the Purchased Property, shall
not be deemed an Excluded Liability and Seller shall have no liability with
respect to any such action.


ARTICLE 3    
PURCHASE PRICE; PAYMENT OF PURCHASE PRICE; ALLOCATION
Section 3.1    Purchase Price and Deposit.
(u)    Purchase Price. Subject to any adjustments and prorations expressly
provided for in this Agreement, including those described in Section 3.3 and
Section 4.4 (collectively, “Adjustments”), the purchase price (the “Purchase
Price”) for the Purchased Property shall be a total of Eleven Million Six
Hundred Thousand and No/100 U.S. Dollars ($11,600,000.00).
(v)    Deposit. The parties acknowledge that within three (3) business days
after the Effective Date, Purchaser shall deliver to Stewart Title Guaranty
Company (or any other mutually acceptable escrowee) (the “Escrow Agent”) Five
Hundred Thousand and No/100 U.S. Dollars ($500,000) (the “Deposit”). The Escrow
Agent shall hold the Deposit in an interest bearing account pursuant to an
escrow agreement in the form attached hereto as Exhibit A. All interest payable
on the Deposit shall be paid over to Seller at Closing (in addition to, not as a
credit against, the Purchase Price), unless the Deposit is required to be
returned to Purchaser pursuant to this Agreement, in which event such interest
shall be paid to Purchaser.
(w)    The Deposit shall be paid and returned to Purchaser upon the occurrence
of the circumstances described in Section 2.4(d)(ii), Section 5.6(b), Section
5.6(c), Section 5.6(e), Section 5.8, ARTICLE 9(a), ARTICLE 9(b), ARTICLE 9(d),
ARTICLE 9(e), Section 10.11 and Section 10.12 in each instance, upon proper
written demand of Purchaser to Seller and the Escrow Agent stating the reason
for such termination and referencing the section of this Agreement providing
Purchaser with the right to do so. Unless Seller in good faith disputes
Purchaser’s right to terminate this Agreement, upon receipt of such written
demand by Seller, Seller and Purchaser shall direct the Escrow Agent, by joint
written instruction, to pay and disburse the Deposit immediately to Purchaser
(whereupon this Agreement shall terminate and neither party shall have any
further rights or obligations hereunder, except as otherwise expressly provided
herein).
(x)    The Deposit shall be paid to Seller: (i) at the Closing, should the
Closing occur, in partial satisfaction of the Purchase Price as provided in
Section 3.2(b) hereof; or (ii) as liquidated damages (and not as a penalty)
under the circumstances described in Section 5.6(a). In each such instance,
Seller and Purchaser shall direct the Escrow Agent, in writing, to pay and
disburse the Deposit immediately to Seller (whereupon this Agreement shall
terminate and neither party shall have any further right or obligations
hereunder, except as otherwise expressly provided herein).
(y)    Without limiting Purchaser’s other rights and remedies hereunder,
Purchaser may terminate this Agreement for any reason or for no reason
whatsoever during the Due Diligence Period and upon any such termination the
Deposit shall be returned to Purchaser.

12
        
        



--------------------------------------------------------------------------------




Section 3.2    Payment of Purchase Price. The Purchase Price shall be paid by
Purchaser, at Closing, as follows:
(j)    Eleven Million Six Hundred Thousand and No/100 U.S. Dollars
($11,600,000.00), as adjusted for (i) any Adjustments pursuant to Section
3.1(a), (ii) the mutually agreed upon value of the accrued vacation and other
paid time off included in the Assumed Liabilities, and (iii) any credits and
additions described in Section 3.2(b) below, shall be paid at Closing by wire
transfer in accordance with wire instructions provided by Seller at least three
(3) business days before Closing.
(k)    Purchaser shall receive a credit against payment of the Purchase Price by
the amount of (i) the Deposit actually paid to Seller on the Closing Date, (ii)
the accrued vacation and sick pay amounts included in the Assumed Liabilities,
and (iii) unless otherwise paid by Seller, the amounts to be paid by Seller
under Section 2.4(a) and Section 4.6(b) of this Agreement. If, at Purchaser’s
request, Seller leaves any of Seller’s security deposits or utility deposits in
place following Closing, then the amount of any such security deposit or utility
deposit shall be added to the Purchase Price and paid to Seller pursuant to
Section 3.2(a).
(l)    Purchaser shall deposit the Holdback Amount into an interest-bearing
escrow account with the Escrow Agent pursuant to an Escrow Agreement in
substantially the form attached hereto as Exhibit B (the “Post-Closing Escrow
Agreement”). The funds held pursuant to the Post-Closing Escrow Agreement shall
be available according to the terms of the Post-Closing Escrow Agreement to
secure any obligations of Seller to Purchaser pursuant to Section 3.3(d) and
Section 8.1 hereof. The Holdback Amount shall be released to Seller at the end
of the twelfth (12th) calendar month following the Closing Date, less any
amounts claimed by Purchaser prior to such distribution date, which shall be
held in accordance with the terms of the Post-Closing Escrow Agreement until
finally adjudicated.
(m)    Purchaser shall assume the Assumed Liabilities.
(n)    The parties acknowledge that the transactions contemplated hereunder must
be reported in accordance with Section 1060 of the IRC. The parties shall report
the transactions contemplated hereunder for all purposes in accordance with the
purchase price allocation set forth on Schedule 3.3 hereto, which will be
determined prior to the end of the Due Diligence Period. The parties shall share
information and cooperate to the extent necessary to permit the transactions to
be properly, timely, and consistently reported.
Section 3.3    Prorations.
(h)    The following items related to the Purchased Property shall be prorated
between Seller and Purchaser as of 11:59 p.m. on the date immediately preceding
the Closing Date (the “Proration Date”); prorations credited to Purchaser shall
reduce the Purchase Price and prorations credited to Seller shall increase the
Purchase Price at Closing as follows:
(i)    city, state, and county ad valorem taxes for the Purchased Property,
calculated upon the basis of the most current tax information available;

13
        
        



--------------------------------------------------------------------------------




(ii)    sanitary sewer taxes and utility charges, if any; provided, however,
that Purchaser or Seller may elect, prior to Closing, to require that the meters
for all utility charges be read and terminated as of the end of the last
business day preceding the Closing Date, in which case Seller shall be
responsible for and shall pay for all such charges first accruing or relating to
the period prior to the Closing Date;
(iii)    all payment obligations under the Assumed Contracts and Leases; and
(iv)    resident rents and other revenues (including credits for Prepaids and
Deposits, if any).
Purchaser and Seller shall prepare a proposed schedule (the “Proration
Schedule”) prior to Closing, including the items listed above and any other
items the parties determine necessary. Such Proration Schedule shall include all
applicable income and expenses with regard to the Purchased Property. Seller and
Purchaser will use best efforts to finalize and agree upon the Proration
Schedule at least two (2) business days prior to Closing.
(i)    Seller shall receive all income from the Purchased Property attributable
to the period prior to the Proration Date and shall, unless otherwise provided
for in this Agreement, be responsible for all expenses of the Purchased Property
attributable to the period prior to the Proration Date. In the event Purchaser
receives any payment from a resident for rent due for any period prior to the
Proration Date or payment of any other receivable of Seller, Purchaser shall
forward such payment to Seller. Payments received from a resident shall be
allocated first to any current balances due from such resident that have accrued
since the Proration Date and any costs of collection of such amounts incurred by
Purchaser. For the avoidance of doubt, Seller’s obligation for real property
taxes for the Facility shall apply to all such taxes attributable to all days up
to and including the Proration Date even if such taxes are to be paid in arrears
after the Closing Date.
(j)    Purchaser shall receive all income from the Purchased Property
attributable to the period from and after the Proration Date and shall, except
as otherwise provided for in this Agreement, be responsible for all expenses of
the Purchased Property attributable to the period from and after the Proration
Date. In the event Seller or Seller’s Affiliates receive any payment from a
resident for rent due for any period from and after the Proration Date, Seller
shall forward such payment to Purchaser.
(k)    The parties agree that any amounts that may become due under this Section
3.3 shall be paid at Closing as can best be determined. A post-Closing
reconciliation of prorated items, excluding real estate taxes (unless final
information regarding the amount thereof is available), shall be made by the
parties within ninety (90) days after the Closing Date and any amounts due at
that time shall be promptly forwarded to the respective party to whom such
amounts are due in a lump sum payment. Any additional amounts which may become
due after such determination shall be forwarded at the time they are received.
Any amounts due under this Section 3.3 which cannot be determined within ninety
(90) days after the Closing Date (such as, for example, fiscal year-end real
estate taxes) shall be reconciled as soon thereafter as such amounts can be
determined. Purchaser and Seller agree that each shall have the right to audit
the records of the other in connection

14
        
        



--------------------------------------------------------------------------------




with any such post-Closing reconciliation. Any payments made pursuant to this
Section 3.3 shall be treated as a purchase price adjustment for income tax
purposes.
ARTICLE 4    
CERTAIN OTHER COVENANTS AND AGREEMENTS
Section 4.1    Inspection and Due Diligence.
(o)    Prior to Closing, Purchaser (including its agents and representatives),
at its sole cost and expense, shall be permitted to inspect the Facility and the
Purchased Property. The first thirty-five (35) days following the Effective
Date, ending at 5:00 P.M., Eastern time on the thirty-fifth (35th) day following
the Effective Date or, if such day is not a business day, on the next business
day following such day, shall be known as the “Due Diligence Period” for
purposes of this Agreement, but Purchaser shall be entitled to continue all such
inspections during and after the Due Diligence Period. Such inspections may
include an independent appraisal and environmental assessments (including Phase
I assessments and Phase II assessments if Seller consents to any such Phase II
assessment which consent shall not be unreasonably withheld, conditioned or
delayed), impact study and detailed architectural and engineering inspections of
buildings and mechanical systems located on the Real Property and any other
inspections which may reasonably be required by potential lenders or investors.
Purchaser shall not conduct any drilling, boring, soil testing or other
physically intrusive inspections without Seller’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, if done in
connection with any Phase II assessment. Seller shall allow Purchaser and its
authorized representatives reasonable access during normal business hours and
until the Closing to Seller’s executive personnel, properties and records, shall
permit examination and testing, and shall furnish Purchaser and its authorized
representatives such information concerning the Purchased Property and the
Facility as Purchaser reasonably requests; provided, however, that Purchaser
give no less than two (2) days’ notice prior to any site visits or contact with
personnel and any such investigation shall be conducted under the supervision of
Seller’s appointed agent and in such a manner as not to interfere with the
normal operations of the Business. Purchaser and its authorized representatives
shall have the right to review and copy all such books, accounts, records,
agreements or other documents as it may reasonably deem advisable. Seller shall,
upon reasonable request by Purchaser, make available to Purchaser by electronic
data room or otherwise, copies of all records, files, correspondence, invoices,
resident lists, supplier lists, blueprints, specifications, designs, drawings,
business records and plans, operating and financial data, environmental
assessments, property reports, permits and regulatory files and other data
associated with or used by Seller in connection with its operation of the
Business or its ownership or operation of the Purchased Property, including
without limitation all of the information described in Section 4.1(b) below, to
the extent Seller or the Operator has possession and control of such
information, and in the form in which Seller maintains such information in the
ordinary course of its business. Seller shall have no obligation to prepare any
summaries, abstracts, compilations or reports in connection with Purchaser’s
investigation that Seller or the Operator does not maintain or compile in the
ordinary course of Seller’s or the Operator’s business. For purposes of this
Agreement, all documents and information made available on the Companies’
electronic data room maintained within www.________________.com (collectively,
the “Data Room Information”), shall be deemed

15
        
        



--------------------------------------------------------------------------------




“delivered”, “made available” or “provided to” to Purchaser. Purchaser shall
notify Seller not less than two (2) days in advance of any site visits by
Purchaser or its contractors or representatives. All site visits and contacts
with Seller or Operator personnel shall be coordinated exclusively through Josh
Stevens (phone number 314-932-2260, e-mail address stevens@dovercapital.com) or
Seller’s counsel, and Purchaser shall not contact any Seller or Operator
personnel, residents or service providers directly under any circumstances,
without Seller’s prior written consent.
(p)    Within five (5) business days of the receipt of the Deposit has been
confirmed by the Escrow Agent (the “Diligence Materials Due Date”), Seller shall
provide Purchaser with all of the materials in Seller’s or Operator’s possession
or control listed in Exhibit G of this Agreement (collectively, the “Requested
Diligence Materials”). In the event that Seller’s delivery of a material portion
of the Requested Diligence Materials is delayed beyond the Diligence Materials
Due Date, Purchaser shall promptly deliver written notice to Seller (for such
purposes, email correspondence from Purchaser’s attorney to Seller’s attorney
shall constitute sufficient written notice) identifying with specificity the
material portion of the Requested Diligence Materials that has not been
delivered, and the Due Diligence Period shall be extended by the total number of
days which elapse between the Diligence Materials Due Date and the date upon
which all Requested Diligence Materials have actually been provided to Purchaser
or Purchaser has been advised by Seller that such Diligence Materials are not
available to Seller, or, as applicable, any insufficient response to the
requirements of this Section 4.1(b) has been corrected to Purchaser’s reasonable
satisfaction (inclusive of the Diligence Materials Due Date and the last
applicable date of delivery or correction, as applicable).
(q)    Purchaser shall pay all costs incurred for any such inspections of the
Facility and the Purchased Property initiated by Purchaser. Purchaser shall
indemnify and hold Seller harmless from and against any and all claims arising
out of or as a result of the acts or omissions of Purchaser, Purchaser’s
authorized representatives, or designees of Purchaser pursuant to the provisions
of this Section 4.1. Purchaser, as well as its consultants and contractors,
shall at Seller’s request provide evidence of sufficient insurance reasonably
acceptable to Seller to protect Seller from any losses it might incur as a
result of Purchaser’s activities incurred in connection with such inspections.
(r)    The parties hereto acknowledge that Seller may possess or have access to
certain information subject to the Health Insurance Portability and
Accountability Act of 1996 and any regulations promulgated thereunder (“HIPAA”).
Notwithstanding any other provision of this Agreement, Seller shall have no
obligation under this Agreement to disclose to Purchaser any information which
would violate or put Seller in a position of noncompliance with any city,
county, state or federal privacy or security act, law, or regulation or the
provisions of HIPAA or which would result in Seller breaching any contractual
provisions imposed on Seller with respect to the requirements of HIPAA and/or
any such city, county, state, or federal act, law or regulation.
(s)    Purchaser may perform or cause to be performed a Phase I Environmental
Site Assessment of a portion of the Real Property (the “Phase I ESA”). Purchaser
shall provide Seller with a copy of the Phase I ESAs within five (5) business
days of completion and receipt of each

16
        
        



--------------------------------------------------------------------------------




by Purchaser. Any subsequent amendments thereto will also be provided to Seller
within five (5) business days after completion and receipt by Purchaser thereof.
(t)    If the Phase I ESA, or any update thereof, reveals the evidence of a
recognized environmental condition that, in Purchaser’s sole opinion, warrant
further investigation, Purchaser may, at its discretion, request Seller’s
consent to commence a Phase II Environmental Site Assessment of the applicable
portion of the Real Property (“Phase II ESA”; collectively, the “ESAs”). A Phase
II ESA consists of further investigation of recognized environmental conditions
identified in the Phase I ESA including sampling and analysis of soil and
groundwater necessary to determine whether or not contamination has occurred.
Seller’s consent to conduct and the scope of work for a Phase II ESA shall be
given or withheld in Seller’s sold and absolute discretion. If Seller permits
Purchaser to conduct a Phase II ESA, Seller will be provided a copy of the Phase
II ESA within five (5) business days of completion and receipt by Purchaser. Any
subsequent amendments and/or reports relating to the Phase II ESA shall also be
delivered to Seller and Purchaser.
(u)    The costs of the Phase I ESA and the costs of the Phase II ESA and any
updates thereof shall be paid by Purchaser.
Section 4.2    Conduct of Business Prior to the Closing Date. Seller covenants
and agrees with Purchaser that from the Effective Date hereof through the
Closing Date, except as otherwise expressly contemplated in this Agreement,
unless Purchaser otherwise consents in writing (which consent shall not be
unreasonably withheld, conditioned or delayed) Seller shall, and shall cause the
Operator in its capacity as Operator of the Business to:
(l)    Use good faith efforts to operate the Business in all material respects
in the ordinary course of business in a commercially reasonable manner,
including (i) incurring expenses consistent with Seller’s past practices in the
operation of the Business and (ii) using commercially reasonable efforts to
preserve the Business’ present business operations, organization and goodwill
and its relationships with customers, employees, advertisers, suppliers and
other contractors.
(m)    Operate the Business and otherwise conduct business in all material
respects in accordance with the terms or conditions of all applicable licenses
and permits, all applicable rules and regulations of the state where the
Facility is located, and all other rules, regulations, laws, and orders of all
governmental authorities having jurisdiction over any aspect of the operation of
the Business and all applicable insurance requirements; provided, however, that
the foregoing shall not impose on Seller any obligation to make unbudgeted
capital improvements or repairs, or to incur any cost or expense in order to
comply with any of the foregoing to the extent Seller was not in compliance as
of the Effective Date, except to the extent Seller is ordered to do so by a
governmental authority having jurisdiction over Seller.
(n)    Maintain the books, records, and financial statements for the Business
consistent with past practices.
(o)    Timely comply in all material respects with all contracts and agreements
with third parties related to the Facility or the operation of the Business.

17
        
        



--------------------------------------------------------------------------------




(p)    Not sell, lease, grant any rights in or to or otherwise dispose of or
otherwise relinquish control of, or agree to sell, lease or otherwise dispose
of, the Purchased Property in whole or in part except for Residency Agreements
entered into in the ordinary course and dispositions of assets that are in the
ordinary course of business, and if material, are replaced by similar assets of
substantially equal or greater value and utility.
(q)    Take commercially reasonable efforts to maintain the Purchased Property
in the same condition as it exists as of the Effective Date, except for ordinary
wear and tear, in a manner consistent with past practices.
(r)    Not default on any loans to Seller which are not fully cured or satisfied
at Closing.
(s)    Not enter into any contracts other than (i) contracts which impose no
obligation on Purchaser following the Closing or (ii) Residency Agreements in
the ordinary course of business.
(t)    Not make any alterations or improvements to the Real Property or make any
capital expenditure with respect to the Real Property in excess of $10,000 other
than those that are currently budgeted for completion, or are required by law,
necessary to preserve the coverage under or comply with the terms of any
insurance policy with respect to the Business or are in Seller’s business
judgment necessary to address emergency conditions or to maintain the goodwill
and competitive standing of the Business.
(u)    Maintain normal levels of inventory and supplies on hand for the Business
(including food, beverages, office and kitchen supplies), consistent with past
practice.
(v)    Make available to Purchaser copies of all internally generated monthly
financial reports.
(w)    Inform Purchaser promptly regarding the resignation, termination or
hiring of the Executive Director or assistant director, if any, of the Facility.
Section 4.3    Notification of Certain Matters. Seller shall give prompt written
notice to Purchaser, and Purchaser shall give prompt written notice to Seller,
to the extent either such party becomes aware of (i) the occurrence, or failure
to occur, of any event that would be likely to cause any of their respective
representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect at any time from the date hereof to the
Closing Date, and (ii) any failure on their respective parts to comply with or
satisfy, in any material respect, any covenant, condition, or agreement to be
complied with or satisfied by any of them under this Agreement.
Section 4.4    Employees.
(a)    For purposes of this Section 4.4, all references to employment by an
entity include both direct employment by such entity, employment by an Affiliate
of such entity, or employment through one or more employee leasing or similar
arrangements that such entity or its Affiliate has entered into with a third
party.

18
        
        



--------------------------------------------------------------------------------




(b)    Seller shall be responsible for complying with the continuation health
care coverage requirements of COBRA with respect to any individual who became a
“qualified beneficiary” as of or prior to the Closing Date, including as a
result of this transaction.
(c)    Seller shall pay any severance costs payable with respect to the
termination of employment by Seller or the Operator (as applicable) of any
Employee, including Employees who are offered post-Closing employment by the
manager engaged by the Purchaser to operate the Facility following the Closing
(the “Post-Closing Manager”), pursuant to any severance policies or plans or
required by law, including the WARN Act (if applicable). Seller shall be solely
responsible for WARN Act compliance for all Employees.
(d)    As to any Employee that the Purchaser desires the Post-Closing Manager to
hire for the Business post-Closing (collectively, “Hired Employees”), to the
extent Seller controls such matter, Seller shall cause the release of such Hired
Employee from any contractual provision with Seller to the extent that such
provision would impair the utility of such Hired Employee’s services to the
Post-Closing Manager in conducting the Business following the Closing in
substantially the same manner it is conducted by Seller or the Operator
immediately prior to the Closing Date, or to the extent that such provision
would impose upon such Hired Employee any monetary or other obligation to Seller
for violation of restrictive covenants or confidentiality provisions with
respect to the Business (other than any such restrictive covenants or
confidentiality provisions contained in Assumed Contracts and Leases being
transferred to Purchaser or any such covenant mandating the return to Seller or
the Operator of property not being transferred to Purchaser hereunder). The
Post-Closing Manager, at Purchaser’s expense, shall be responsible for the
vacation and other paid time off for Hired Employees accrued through the
Proration Date to the extent of the credit provided by Seller to Purchaser for
such amounts and reflected in the closing statement executed by Seller and
Purchaser prior to Closing.
Section 4.5    Confidentiality.
(a)    Confidential Information. The results of the ESAs and any and all
non-public information of any type or description, including, but not limited
to, financial statements and projections of Seller, proprietary or trade secret
information, whether written or verbal, or any information given to Purchaser by
Seller in connection with the transactions contemplated by this Agreement, is
proprietary to Seller and confidential in nature, and shall be treated as such
by Purchaser, except with the prior written consent of Seller and except to the
extent enforcement of its terms and applicable law require public disclosure.
This provision shall not apply following the Closing to any such information
pertaining to the Purchased Property or the Business, nor to any information
that is or becomes publicly available through no fault of Purchaser. Purchaser
shall have the right to disclose any such information to its professional
advisors, lenders, investors and other third parties who need to know such
information for the purposes of assisting Purchaser with the negotiation and
consummation of this Agreement, provided Purchaser advises such parties of their
confidential obligations under this Agreement, and provided Purchaser remains
responsible for any violations by such parties. Purchaser shall also have the
right to discuss the possibility of future employment with all active and
full-time employees of the Business, provided that such

19
        
        



--------------------------------------------------------------------------------




discussions shall not occur prior to the expiration of the Due Diligence Period
and shall be subject to the procedural requirements set forth in Section 4.1(a).
(b)    Confidentiality of Agreement. The terms of this Agreement and the results
of the ESAs shall remain confidential, except with the prior written consent of
Seller and Purchaser and except to the extent that enforcement of its terms or
applicable law require public disclosure. Neither party shall make any public
announcement of the transactions contemplated herein without the express written
approval of the other party, which approval shall not be unreasonably withheld.
This provision will not apply to Purchaser following any Closing. Purchaser
shall permit Seller to review in advance and comment on any public announcement
of the Closing of the transactions contemplated herein.
(c)    Return of Confidential Information. Purchaser agrees that promptly upon
the termination of this Agreement, whether by mutual termination or otherwise
(other than upon Closing), Purchaser shall cause all materials and property
(originals and copies) of Seller to be immediately returned to Seller, or, at
Purchaser’s election, destroyed provided Purchaser provides written
certification of such destruction, provided that Purchaser shall be entitled to
retain such information to the extent required in order to comply with
applicable law, regulation, bona fide document retention policy of Purchaser, or
any public disclosure obligations promulgated by the Securities and Exchange
Commission any applicable to Purchaser, or until any litigation between
Purchaser and Seller arising out of the termination of this Agreement has been
finally resolved.
(d)    Survival of Confidentiality. This Section 4.5 shall survive the Closing
to the extent provided above and shall survive in the event this Agreement is
terminated prior to Closing.
(e)    Supersedes Previous Agreements. The provisions of this Section 4.5
supersede any prior agreements between the parties relating to confidentiality.
Section 4.6    Expenses and Taxes.
(a)    Each party shall pay its own expenses and costs incurred in connection
with the negotiation and consummation of this Agreement and the transactions
contemplated by this Agreement.
(b)    Notwithstanding the foregoing:
(i)    Purchaser shall pay fees and costs relating to the transfer of motor
vehicles included in the Purchased Property;
(ii)    Seller shall pay applicable real estate transfer tax and mansion taxes
(if applicable);
(iii)    Purchaser shall pay the costs of recording the Deeds and all other
filing and recording costs; and
(iv)    Seller shall pay the cost of the owner’s basic title policy premiums and
Seller’s search charges, the cost of filing any documents to cure any Title
Defects that Seller elects

20
        
        



--------------------------------------------------------------------------------




to cure, and any applicable Seller’s closing protection letter charges. All
other costs attributable to the issuance of the Title Policy, including without
limitation, any endorsements to the Title Policy, shall be paid by Purchaser
(other than endorsements obtained at Seller’s election to cure Title Defects,
which shall by Seller’s expense).
This Section 4.6 shall survive Closing.
Section 4.7    Waiver of Bulk Sales and Indemnification. Purchaser hereby waives
compliance by Seller and Seller hereby waives compliance by Purchaser, with the
requirements of any applicable bulk sales laws and similar laws, if and to the
extent applicable. Seller shall indemnify and hold harmless Purchaser from any
and all claims, liabilities, or costs, including reasonable attorneys’ fees,
arising out of the parties’ failure to comply with any bulk sales laws and
similar laws applicable to the transactions contemplated hereby as provided in
Section 8.1(d). The foregoing indemnification shall survive the Closing.
Section 4.8    Exclusivity. During the period from the Effective Date to the
Closing Date or termination of this Agreement according to the terms hereof,
Seller shall not take any action, directly or indirectly, to encourage, initiate
or engage or participate in discussions or negotiations with, or provide any
information to, any party other than Purchaser, concerning a potential
transaction involving the purchase and sale of the Business or any Purchased
Property, the purchase and sale of all or substantially all of the ownership
interest of Seller, or any transaction similar to the foregoing.
Section 4.9    Consents; Cooperation. Seller will use its reasonable best
efforts prior to the Closing to obtain all consents that may be required from
third parties with respect to the Assumed Contracts and Leases and any of the
other Purchased Property and Purchaser shall cooperate therewith. Purchaser
shall use its reasonable best efforts to diligently pursue the issuance or
transfer of any of the governmental licenses or permits required for Purchaser
to operate the Business following the Closing, and Seller agrees to provide
reasonable cooperation and assistance to Purchaser in obtaining such licenses
and permits. Notwithstanding the foregoing, (i) neither party will be required
to pay or commit to pay any amount to (or incur any liability or obligation to)
a person or entity from whom or which a consent may be required (other than
payment by Seller of past due amounts under Assumed Contracts and Leases or past
due taxes, or payment by Purchaser of any fees or other costs imposed by
governmental authorities with respect to licenses and permits, or transfer fees,
if any, required by the express terms of any Assumed Contracts and Leases) or
otherwise enter into or modify any agreement with such person or entity that
involves any cost, liability or obligation, and (ii) to the extent Purchaser
determines, in its sole discretion, that the governmental licenses or permits
required for the Purchaser to operate the Business following the Closing will
not be obtained prior to Closing, Seller agrees to enter into a Transition
Period Sublease (as defined herein) with Purchaser or its designee for the
continued operation of the Business by Seller or its Affiliates, as applicable,
until Purchaser or its designee obtains such licenses and permits. Each of the
parties have independently determined, based upon the advice of their own
respective counsel, that the pre-merger filing requirements of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (“HSR Act”), do
not apply to the transactions contemplated under this Agreement.

21
        
        



--------------------------------------------------------------------------------




Section 4.10    Further Assurances. Each party covenants and agrees that,
following the Closing, it will execute, deliver and acknowledge (or cause to be
executed, delivered and acknowledged), from time to time, at the reasonable
request of the other party and without further consideration, all such further
instruments and take all such further action as may be reasonably necessary or
appropriate to transfer more effectively to Purchaser, or to perfect or record
Purchaser’s title to or interest in the Purchased Property or to enable
Purchaser to use or otherwise to confirm or carry out the provisions and intent
of this Agreement. This Section 4.10 shall survive Closing.
Section 4.11    Non-Solicitation of Employees.
Section 4.12    Delivery of Schedules. Seller shall provide all Schedules
required by this Agreement (other than those required by ARTICLE 7 hereof, which
will be provided by Purchaser on or before the Schedule Due Date) on or before
the date that is within ten (10) calendar days following receipt of the Deposit
has been confirmed by the Escrow Agent (the “Schedule Due Date”). In the event
that Seller’s delivery of the Schedules is delayed beyond the Schedule Due Date,
Purchaser shall promptly deliver written notice Seller (for such purposes, email
correspondence from Purchaser’s attorney to Seller’s attorney shall constitute
sufficient written notice) to Seller identifying with specificity the portion of
the Schedules that has not been delivered, and the Due Diligence Period shall be
extended by the total number of days which elapse between the Schedule Due Date
and the date upon which all required Schedules have actually been provided to
Purchaser, or, as applicable, any insufficiently completed Schedules have been
corrected to Purchaser’s reasonable satisfaction (inclusive of the last
applicable date of delivery or correction, as applicable). Any fact or item
disclosed on any Schedule to this Agreement shall be deemed disclosed with
regard to all other representations and warranties to which such fact or item
may reasonably apply to the extent such disclosure would provide notice to a
reasonable person that the information disclosed would also qualify, or
constitute an exception to, such other representations and warranties. Seller
may from time to time supplement and update such Schedules to reflect any
changes since the date of delivery of the original Schedules or any matters of
which Seller’s Knowledge was first acquired following the original delivery date
of such Schedules. Any such updates or supplements shall be deemed to amend the
Schedules for all purposes retroactively to the Effective Date, except that (i)
no amendment to Schedules 1.1(a), 2.2(d), and 2.4(a) may be made without
Purchaser’s written consent, (ii) any amendments shall not result in any
extension of the Due Diligence Period, and (iii) any amendments permitted above
shall be disregarded (x) in determining if the conditions to Closing set forth
in Section 5.3(a) or Section 5.3(e) below have been satisfied, and (y) for all
purposes under this Agreement if Seller intentionally omitted such information
from the original Schedules.
Section 4.13    Investigation; Reliance; Release.
(a)    Purchaser (i) has made its own inquiry into and investigation of the
Purchased Property and the Business, and based thereon has formed an independent
judgment concerning the Purchased Property and the Business; (ii) has been
furnished with or given adequate access to all information concerning the
Purchased Property and the Business as

22
        
        



--------------------------------------------------------------------------------




Purchaser has requested; and (iii) has addressed in this Agreement any matters
arising out of its investigation to the extent it has deemed appropriate. Seller
has not made nor shall it be deemed to have made, nor has Purchaser relied on,
any representation, warranty, covenant or agreement, express or implied, with
respect to Purchased Property or the Business or the transactions contemplated
herein, other than those explicitly set forth in this Agreement (including the
related portions of the Schedules), including, without limitation, the physical
condition of the Purchased Property, title to or the boundaries of the Real
Property, pest control matters, soil condition, hazardous waste, toxic
substance, molds or other environmental matters, compliance with the Americans
with Disabilities Act of 1990, Fair Housing Act of 1968 (as amended) or other
building, health, safety, land use and zoning laws, regulations and orders,
structural and other engineering characteristics, traffic patterns and all other
information pertaining to the Purchased Property. Except for claims arising from
the representations, warranties, covenants and agreements expressly contained in
this Agreement, Purchaser shall not assert any claim against Seller, Operator
or, as applicable, any of their respective directors, officers, employees,
attorneys, investment bankers, brokers, advisors, consultants, agents,
representatives, or any Affiliate of any of the foregoing, or hold Seller,
Operator or any such persons liable, for any inaccuracies, misstatements or
omissions with respect to information furnished by Seller, Operator or any such
persons (including Data Room Information) to Purchaser. Purchaser further
acknowledges that it has not received from Seller any accounting, tax, legal,
architectural, engineering, property management or other advice with respect to
the Purchased Property or the transactions herein contemplated and is relying
solely upon the advice of its own accounting, tax, legal, architectural,
engineering, property management and other advisors.  Without limiting the
express representations, warranties and covenants of Seller contained herein,
Purchaser agrees that the Purchased Property is otherwise to be sold to and
accepted by Purchaser as of the Closing Date, in its “AS IS” condition, WITH ALL
FAULTS, WITHOUT WARRANTY OF ANY KIND (OTHER THAN THE EXPRESS REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN), on the Closing Date and assumes every risk of
adverse physical, environmental, economic or legal conditions may not have been
revealed by its investigation and Inspections.
(b)    Except with respect to any claims arising out of any breach of covenants,
representations or warranties set forth herein and as otherwise provided in
Article 8 hereof, Purchaser, for itself and its agents, Affiliates, successors
and assigns, hereby releases and forever discharges Seller, Operator and their
respective agents, partners, affiliates, successors and assigns from any and all
rights, claims and demands at law or in equity, whether known or unknown at the
time of this Agreement, which Purchaser has or may have in the future, arising
out of the physical, environmental,

23
        
        



--------------------------------------------------------------------------------




economic or legal condition of the Purchased Property. Purchaser hereby
specifically acknowledges that Purchaser has carefully reviewed this subsection
and discussed its import with legal counsel and that the provisions of this
subsection are a material part of this Agreement.
ARTICLE 5    
CLOSING
Section 5.1    Closing.
Section 5.2    Conditions to Seller’s Obligations. Subject to Section 5.6(a),
except as may be waived in writing by Seller, Seller’s obligation to make its
deliveries at the Closing and to effect and consummate the transactions
contemplated hereby shall be subject to the following conditions:
(a)    Representations and Warranties True and Correct. Each of Purchaser’s
representations and warranties contained in this Agreement, taken as whole,
shall be true in all material respects as of the Closing Date with the same
effect as though made on such date (except for representations and warranties
made as of a specified date, which shall have been true and correct as of such
date with the same effect as though made on such date), and Purchaser shall have
executed and delivered to Seller at Closing a certificate confirming the
foregoing.
(b)    Agreements Complied With. Each of Purchaser’s covenants and agreements
contained in this Agreement to be performed at or prior to the Closing shall
have been performed in all material respects at or prior to the Closing, and
Purchaser shall have executed and delivered to Seller at Closing a certificate
confirming the foregoing.
(c)    Deliveries Made. Purchaser shall have delivered, and where applicable
shall have duly executed, all the documents, certificates and other instruments
required to be delivered at the Closing in accordance with Section 5.5 or any
other express provision of this Agreement.
Section 5.3    Conditions to Purchaser’s Obligations. Subject to Section 5.6,
except as may be waived in writing by Purchaser, Purchaser’s obligation to make
its deliveries at the Closing and to effect and consummate the transactions
contemplated hereby shall be subject to the following conditions:
(e)    Representations and Warranties True and Correct. Each of Seller’s
representations and warranties contained in this Agreement, taken as a whole,
shall be true in all material respects as of the Closing Date with the same
effect as though made on such date (except for representations and warranties
made as of a specified date, which shall have been true and correct

24
        
        



--------------------------------------------------------------------------------




as of such date), and Seller shall have executed and delivered to Purchaser at
Closing a certificate confirming the foregoing.
(f)    Agreements Complied With. Each of Seller’s covenants and agreements
contained in this Agreement to be performed at or prior to the Closing shall
have been performed in all material respects at or prior to the Closing, and
Seller shall have executed and delivered to Purchaser at the Closing a
certificate confirming the foregoing.
(g)    Deliveries Made. Seller shall have delivered, and where applicable shall
have duly executed, all the documents, certificates and other instruments
required to be delivered at the Closing in accordance with Section 5.4 or any
other express provision of this Agreement.
(h)    Licenses and Permits. Purchaser a shall have (i) obtained all
governmental licenses and permits required for Purchaser to own and operate the
Facility as an assisted living and memory care facility in the same manner in
which Seller is currently operating the Business (ii) or shall have completed
diligence reasonably acceptable to Purchaser indicating that Purchaser’s
submission of applications for such licenses and permits shall result,
post-Closing, in the issuance of applicable governmental licenses and permits
and Purchaser and Seller shall have entered into a Transition Period Sublease
effective as of the Closing Date.
(i)    No Material Adverse Change. No Material Adverse Change shall have
occurred during the period between the Effective Date and the Closing Date.
(j)    Termination of Existing Leases and/or Management Agreements. Any existing
real property leases and/or management agreements, if any, relating to the
Purchased Property which are not Assumed Contracts and Leases or Residency
Agreements shall have been terminated without fee or cost to Purchaser, and
Seller shall have provided Purchaser reasonable evidence of same.
(k)    No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction, or other order issued by any court of competent
jurisdiction, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect. No
action shall have been taken nor any statute, rule, or regulation shall have
been enacted by any governmental agency that makes the consummation of the
transactions contemplated hereby illegal.
Section 5.4    Deliveries by Seller. Seller shall deliver to Purchaser on or
before the Closing the following:

25
        
        



--------------------------------------------------------------------------------




(f)    Deed. The Deed substantially in the form of Exhibit C attached hereto,
duly executed by Seller. In addition, in the event Purchaser elects to have a
new survey of the applicable Real Property (the “Survey”) prepared, Seller
agrees to provide a quitclaim deed at closing conveying title to the applicable
Real Property based on the metes and bounds description shown on the Survey.
(g)    Bill of Sale and Assignment. A bill of sale and assignment with Seller’s
warranty of title in the form of Exhibit D attached hereto (the “Bill of Sale
and Assignment”) with respect to the Purchased Personal Property located at the
Facility, duly executed by Seller.
(h)    Other Instruments. Such further instruments of conveyance and transfer as
Purchaser may reasonably require to consummate the transactions contemplated by
this Agreement to vest all of the Business with respect to the Facility in
Purchaser and to facilitate the transfer of such Business from Seller to
Purchaser, including the assignment of the applicable Assumed Contracts and
Leases, in form and substance reasonably acceptable to Purchaser.
(i)    Owner’s Affidavit. An Owner’s Affidavit in a form acceptable to the Title
Company to the extent required to issue the Title Policy.
(j)    Releases. Documents releasing or nullifying any title exceptions (or
providing reasonable evidence of such release or nullification) (relating to the
applicable Real Property) which Seller is obligated to release or nullify
pursuant to Section 2.4 hereof.
(k)    Resolutions. A certified copy of the company resolutions authorizing
consummation of this Agreement and authorizing Seller’s to execute all documents
necessary for Closing as provided herein.
(l)    Closing Certificate. The certificates required pursuant to Section 5.3(a)
and Section 5.3(b), identifying such changes to the representations and
warranties as shall be necessary to make such representations true, complete and
accurate in all material respects as of the date and time of Closing.
(m)    1099S. A completed Form 1099S, or effective equivalent thereof,
describing the sale of the applicable Purchased Property.
(n)    Withholding Affidavit. If a Withholding Affidavit is required by the
Escrow Agent, Seller shall deliver the Withholding Affidavit to the Escrow Agent
prior to Closing.

26
        
        



--------------------------------------------------------------------------------




(o)    Non-Foreign Status Affidavit. A certificate of non-foreign status
pursuant to Treasury Regulation Section 1.1445-2(b)(2) signed by Seller under
penalties of perjury stating Seller’s name, address and U.S. taxpayer
identification number and stating that Seller is not a foreign person as defined
by Section 1445(f)(3) of the IRC.
(p)    Good Standing Certificate. A certificate of existence, certified by the
Secretary of State of Illinois as of a date which is within fifteen (15) days of
Closing, reflecting the Seller’s good standing as an Illinois limited liability
company.
(q)    Rent Roll. A true, correct, and complete rent roll certified by an
officer of Seller, for the Facility listing each resident as of a date which is
within three (3) business days prior to the Closing Date, the unit, bed or room
number of such resident, and the amount of the monthly fees to be paid by such
resident (including room, meal and other applicable monthly fees), the amount of
security deposit, if any, date of Residency Agreement and the expiration date of
such Residency Agreement, if applicable.
(r)    Transition Period Sublease. The Transition Period Sublease, if
applicable, in form and substance attached as Exhibit E (the “Transition Period
Sublease”).
(s)    Third Party Consents. The third party consents listed on Schedule 5.4(o).
(t)    Opinion of Counsel. An opinion of Seller’s counsel in a form acceptable
to Purchaser in it reasonable discretion.
(u)    Title Commitment. A title commitment in accordance with Section 2.4(a),
subject only to the Permitted Title Exceptions and endorsed by the Title
Company.
(v)    Books and Records. Possession and control of books and records included
as part of the Purchased Property which are not physically located at the Real
Property as of the Closing Date.
(w)    Post-Closing Escrow Agreement. The Post-Closing Escrow Agreement, duly
executed by Seller.
Section 5.5    Deliveries by Purchaser. Purchaser shall deliver to Seller on or
before the Closing the following:
(c)    Payment Items. The items described in Section 3.2 hereof representing
payment of the Purchase Price.

27
        
        



--------------------------------------------------------------------------------




(d)    Assumption Agreement. An instrument of assumption of the Assumed
Liabilities, substantially the form attached as Exhibit F.
(e)    Post-Closing Escrow Agreement. The Post-Closing Escrow Agreement, duly
executed by Purchaser.
(f)    Transition Period Sublease. The Transition Period Sublease, if
applicable, substantially in the form attached hereto as Exhibit E.
(g)    Closing Certificate. The certificates required pursuant to Section 5.2(a)
and Section 5.2(b).
(h)    Access Easement. An access easement in form reasonably acceptable to
Seller, duly executed by Purchaser, granting an easement over the Real Property
to access certain parcels of real property which shall continue to be owned by
Seller. Such access easement shall be executed and recorded prior to recording
of any mortgage upon the Real Property securing a loan to Purchaser.
Section 5.6    Non-Fulfillment of Closing Conditions. Notwithstanding anything
in this Agreement to the contrary, the following shall apply exclusively if any
of the conditions in Section 5.2 and Section 5.3 are not fulfilled as of the
Scheduled Closing Date:
(a)    Except as otherwise provided in the last sentence of this Section 5.6(a),
if any of the conditions set forth in Section 5.2 have not been fulfilled as of
the Scheduled Closing Date, but all the conditions set forth in Section 5.3(a),
Section 5.3(b), Section 5.3(e), Section 5.3(f) and Section 5.3(g) have been
fulfilled or expressly waived by Purchaser, Seller may elect (i) to proceed to
Closing and waive such failure for all purposes hereunder; or (ii) terminate
this Agreement, in which case the Deposit shall be disbursed to Seller as
liquidated damages, and Purchaser shall have no further liability to Seller
except with respect to the surviving provisions described in ARTICLE 9. Seller
hereby waives any right to recover the balance of the Purchase Price, or any
part thereof, and the right to pursue any other remedy permitted at law or in
equity against Purchaser. In no event under this Section 5.6 or otherwise shall
Purchaser be liable to Seller for any punitive, speculative or consequential
damages. Notwithstanding the foregoing, if any of the conditions in Section 5.2
or Section 5.3 are not satisfied, then Seller’s rights under this Section 5.6(a)
are subject to Purchaser’s rights under Section 5.6(b)-Section 5.6(e) below.
(b)    If all of the conditions in Section 5.2(a) and Section 5.2(b) have been
fulfilled as of the Scheduled Closing Date, but the conditions set forth in
Section 5.3(a) have not been fulfilled as of the Scheduled Closing Date, then
Purchaser shall give Seller written notice of such failure, which notice shall
state Purchaser’s election: (i) to proceed with the Closing and

28
        
        



--------------------------------------------------------------------------------




waive any such failure to fulfill one or more of the requirements of Section
5.3(a) for all purposes hereunder; or (ii) to extend the Scheduled Closing Date
for an additional thirty (30) days in order to provide Seller the opportunity to
fulfill such condition and if such condition is not fulfilled within such thirty
(30) day additional period Purchaser may terminate this Agreement, in which case
the Deposit shall be returned to Purchaser and Seller shall reimburse Purchaser
for Purchaser’s actual third party expenses incurred by Purchaser in connection
with its due diligence on the applicable Purchased Property; provided, however,
such reimbursements shall not exceed Twenty Five Thousand and No/100 U.S.
Dollars ($25,000), and after which Seller shall have no additional liability to
Purchaser for such failure, except for the surviving provisions described in
ARTICLE 9; or (iii) exercise any other legal or equitable remedies to which
Purchaser may be entitled.
(c)    If all of the conditions in Section 5.2(a) and Section 5.2(b) have been
fulfilled as of the Scheduled Closing Date, but any of the conditions set forth
in Section 5.3(b), Section 5.3(c) or Section 5.3(f) have not been fulfilled as
of the Scheduled Closing Date, Purchaser may elect (i) to proceed with Closing
and waive such failure for all purposes hereunder; (ii) extend the Scheduled
Closing Date for an additional thirty (30) days in order to allow such
conditions to be fulfilled and if such condition is not fulfilled within such
thirty (30) day additional period, Purchaser may terminate this Agreement, in
which case the Deposit shall be returned to Purchaser and Seller shall reimburse
Purchaser for Purchaser’s actual third party expenses incurred by Purchaser in
connection with its due diligence on the applicable Purchased Property;
provided, however, such reimbursements shall not exceed Twenty Five Thousand and
No/100 U.S. Dollars ($25,000), and after which Seller shall have no additional
liability to Purchaser for such failure, except for the surviving provisions
described in ARTICLE 9; (iii) enforce specific performance if applicable; or
(iv) exercise any other legal or equitable remedies to which Purchaser may be
entitled.
(d)    If all of the conditions in Section 5.2(a) and Section 5.2(b) have been
fulfilled as of the Scheduled Closing Date, but if the condition set forth in
Section 5.3(d) has not been fulfilled as of the Scheduled Closing Date
(including but not limited to non-fulfillment caused by unavailability of
insurance required to obtain such licenses or permits) and Purchaser has used
diligent good faith efforts to obtain such licenses and permits, Purchaser may
at its election proceed with the Closing on the Scheduled Closing Date, but
simultaneously with the Closing, Purchaser (or its Affiliate) and Seller will
enter into the Transition Period Sublease substantially in the form attached
hereto as Exhibit E; provided, however, that if any regulatory authority having
jurisdiction over such licenses and permits raises objections to the form or
substance of the Transition Period Sublease, the parties will negotiate in good
faith to reach an arrangement which is acceptable to such

29
        
        



--------------------------------------------------------------------------------




regulatory authority and most closely follows the essential substance of the
Transition Period Sublease shown as Exhibit E.
(e)    If all of the conditions in Section 5.2(a) and Section 5.2(b) have been
fulfilled as of the Scheduled Closing Date, but any of the conditions set forth
Section 5.3(e) or Section 5.3(g) have not been fulfilled as of the Scheduled
Closing Date, Purchaser may elect (i) to proceed with Closing and waive such
failure for all purposes hereunder; or (ii) extend the Scheduled Closing Date
for an additional thirty (30) days in order to allow such conditions to be
fulfilled and if such condition is not fulfilled within such thirty (30) day
additional period, Purchaser may terminate this Agreement, in which case the
Deposit shall be returned to Purchaser and Seller shall reimburse Purchaser for
Purchaser’s actual third party expenses incurred by Purchaser in connection with
its due diligence on the applicable Purchased Property; provided, however, such
reimbursements shall not exceed Twenty Five Thousand and No/100 U.S. Dollars
($25,000), and after which Seller shall have no additional liability to
Purchaser for such failure, except for the surviving provisions described in
ARTICLE 9.
(f)    If the Closing Conditions as set forth in ARTICLE 5 have not been
satisfied on or before October 1, 2015, either Seller or Purchaser shall have
the absolute right to terminate this Agreement, in which case the Deposit shall
be paid to Seller and no party shall have no additional liability to the other
hereunder following such termination except for the surviving provisions
described in ARTICLE 9.
Section 5.7    Post-Closing Actions. Seller shall promptly deliver to Purchaser
the original of any mail or other communication received by it after the Closing
Date pertaining to the Purchased Property or the Business, and any payments to
which Purchaser is entitled. Purchaser shall promptly deliver to Seller the
original of any mail or other communication received by Purchaser after the
Closing Date and addressed to Seller which does not pertain to the Purchased
Property or the Business, or to any payments to which Seller is entitled.
Section 5.8    Termination During Due Diligence. Notwithstanding anything herein
to the contrary, Purchaser shall have the right to terminate this Agreement at
any time during the Due Diligence Period for any reason or for no reason
whatsoever. Upon any such termination, the Deposit shall be returned to
Purchaser, and the parties shall have no further liability or obligation to one
another arising from such termination except for the surviving provisions
described in ARTICLE 9.
ARTICLE 6    
REPRESENTATIONS AND WARRANTIES OF SELLER
The following representations and warranties are given by the Seller. The Seller
hereby represents and warrants to Purchaser that as of the Effective Date:

30
        
        



--------------------------------------------------------------------------------




Section 6.1    Organization and Standing. The Seller is an Illinois limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Illinois and has the requisite power and authority to
own, sell, lease and operate its properties and to carry on its businesses as
now being conducted. The Seller has the limited liability company power and
authority to execute and deliver this Agreement and to consummate the
transactions and perform the obligations contemplated by the Agreement.
Section 6.2    Valid and Binding Obligations. The execution, delivery and
performance of this Agreement and all other agreements and instruments to be
executed and delivered by Seller hereunder, and the consummation of the
transactions contemplated by this Agreement, have been duly authorized by all
necessary company action of Seller. This Agreement constitutes, and all
instruments required to be executed and delivered by Seller before or at the
Closing will constitute, the valid and binding obligations of Seller,
enforceable against Seller, in accordance with their respective terms. All
persons who have executed this Agreement on behalf of Seller have been duly
authorized to do so by all necessary company action of Seller and all persons
who execute instruments required to be executed and delivered by Seller before
or at the Closing shall have been duly authorized to do so by all necessary
company action of Seller.
Section 6.3    Title; Purchased Property Complete.
(a)    Seller has good title to all of the Purchased Personal Property, and at
the Closing, Seller shall transfer the Purchased Personal Property to Purchaser,
free and clear of all liabilities, liens and, encumbrances except for the
Assumed Liabilities and the Permitted Encumbrances. Seller has the unrestricted
right to convey and assign the Purchased Personal Property. Purchaser
acknowledges with respect to the Real Property, that Purchaser will rely solely
upon (i) Seller’s warranties contained in the Deed and (ii) Purchaser’s owner’s
policy of title insurance, and that Seller gives no other warranty regarding
title to real property.
(b)    Except for the Excluded Property or as otherwise set forth in Schedule
6.3, the Purchased Property comprises all material assets, rights or property
used by Seller in the operation of the Business as currently conducted.
Section 6.4    Taxes and Tax Returns. Seller and Operator have filed when due or
will file when due in correct form all federal and state income tax returns for
all periods ending on or prior to the Closing Date which are required to be
filed by Seller and/or Operator on or prior to the Closing Date. Other than
extensions to file Seller’s or Operator’s tax returns, there are no agreements
by Seller or Operator for the extension of time for the assessment of any tax.
All federal, state, county and local taxes due and payable by Seller and/or
Operator on or before the Effective Date have been paid and any taxes due and
payable at any time between the Effective Date through the Closing will be paid
prior to Closing, and there are no federal, state or local tax liens pending or
threatened against Seller, Operator or the Purchased Property. There is no open
audit of any of Seller’s and/or Operator’s federal, state, local income, sales
use or property tax returns pending, and Seller has received no notice of the
pendency of any such audit or examination.

31
        
        



--------------------------------------------------------------------------------




Neither Seller nor Operator holds or had held a certificate or other
authorization issued by any tax collection body for the purpose of avoiding the
payment by Seller or Operator of sales and use taxes upon Seller’s or Operator’s
purchases of goods and services, nor has Seller or Operator applied for such a
certificate or other authorization.
Section 6.5    Execution and Delivery. Except as set forth in Schedule 6.5,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement will:
(g)    violate any provisions of the articles of organization or operating
agreement of Seller;
(h)    violate any contract or agreement relating to borrowed money, or any
judgment, order, injunction, decree or award against, or binding upon Seller or
upon the property or business of Seller, which violation would prevent, delay or
materially hinder consummation of the transactions contemplated by this
Agreement;
(i)    result in the creation of any material lien, charge or encumbrance upon
any of the Purchased Property pursuant to the terms of any agreement or
instrument to which Seller is a party or by or to which Seller, Operator or any
of the Purchased Property may be bound, subject or affected;
(j)    violate any judgment, order, injunction, decree or award against, or
binding upon, Seller, Operator, or upon the Purchased Property or Business of
Seller; or
(k)    result in any breach, violation, default or cancellation of any contract,
agreement, mortgage, deed to secure debt, or lease to which Seller or Operator
is a party or by which Seller or Operator is bound or the Purchased Property is
subject that could have a material adverse effect on the Purchased Property or
the operations of the Business.
Section 6.6    Contracts and Leases. Schedule 6.6 hereto sets forth all
contracts, leases or agreements, including the Assumed Contracts and Leases, to
which Seller or Operator is a party, written or oral, currently in effect that
are material to the operation or management of the Business or the ownership and
use of the Purchased Property, other than the Residency Agreements described in
Section 6.7. Each of the Assumed Contracts and Leases is in full force and
effect in accordance with its terms. Seller has made available to Purchaser true
and correct copies of all Assumed Contracts and Leases, including all material
amendments or modifications to same. Seller is not in material breach, default
or violation of any of the Assumed Contracts and Leases and, to Seller’s
Knowledge, no other party to any such contract or lease is in material breach,
default or violation thereof. No event has occurred and no condition exists that
with the passage of time or the giving of notice, or both, would constitute a
material default by Seller or, to Seller’s Knowledge, by any other party to any
Assumed Contracts and Leases.

32
        
        



--------------------------------------------------------------------------------




Section 6.7    Residency Agreements and Related Matters. Schedule 6.7 contains a
list of all of the Residency Agreements currently in effect.
Section 6.8    Permits and Licenses. Schedule 6.8 contains a complete list of
all material governmental permits, licenses, certificates and authorizations
held by Seller and Operator that relate to the ownership, use, operation or
management of the Facility, the Purchased Property and/or the Business (the
“Permits and Licenses”).
Section 6.9    Insurance. Schedule 6.9 lists all of Seller’s and Operator’s
policies of property and casualty insurance and liability insurance currently in
effect and covering the Facility, the Business and/or the Purchased Property,
copies of which have been made available for review by Purchaser.
Section 6.10    Employees. Schedule 6.10 contains a complete and correct list of
employees who perform services for the Business or the Facility as of June 19,
2015 (whether as employees of Seller, Operator, or both), including their
respective positions, the Facility where they are employed, pay rates, bonus
arrangements (if any), dates of hire (including the Executive Director and any
Assistant Director of the Facility, and any employees who are currently employed
by the Seller for the benefit of the Business) (collectively, the “Employees”).
Except as described on Schedule 6.10, neither Seller nor Operator is a party to
any employment contract or other written agreement with any Employee. Neither
Seller nor Operator has made any binding promise or commitment to increase the
compensation of any Employee after the Effective Date, except as otherwise set
forth on Schedule 6.10 hereto. Seller and Operator have complied in all material
respects with all laws and regulations dealing with employment of Employees.
Schedule 6.10 provides a list and brief description of all litigation or
administrative claims filed by Employees or former employees who performed
services for the Business against Seller or Operator during the past three (3)
years, if any. Except as otherwise set forth on Schedule 6.10 (i) neither Seller
nor Operator is a party to any collective bargaining agreement with respect to
any employees, and (ii) to Seller’s Knowledge, there have been no efforts to
organize a collective bargaining agreement or any other type of union activity
with respect to the employees of the Business within the last three (3) years.
Section 6.11    Seller Benefit Plans.
(a)    Schedule 6.11 sets forth a complete list of each “employee benefit plan,”
as that term is defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) regardless of whether such plan is
subject to ERISA, and each bonus, deferred, or incentive compensation, stock
purchase, stock option, severance, and termination pay plan or program, that is
maintained or contributed to by Seller or Operator for the benefit of Employees
or pursuant to which Seller or Operator has any liability with respect to
Employees (“Seller Plans”). With respect to each of the Seller Plans, Seller has
or will make available to Purchaser (or will deliver to Purchaser prior to
Closing) correct and complete copies of each of the following documents: (i) the
Seller Plans and related trust or other funding documents (including all
amendments thereto), (ii) the

33
        
        



--------------------------------------------------------------------------------




most recent Form 5500 annual report, including all attachments thereto, filed
with the Internal Revenue Service with respect to each such Seller Plan, (iii)
the most recent trust report, if any, prepared with respect to each such Seller
Plan, and (iv) the summary plan description prepared for each such Seller Plan.
(b)    Each Seller Plan has been administered and operated in material
compliance with its terms and the applicable requirements of ERISA and the IRC,
including the requirement to file an annual report. No Seller Plan is intended
to be qualified under Section 401 of the IRC as a “multiemployer plan” (within
the meaning of Section 3(37) of ERISA) or as a “multiple employer” plan (within
the meaning of Section 4063 or 4064 of ERISA).
(c)    Except as set forth on Schedule 6.11, there are no pending or, to
Seller’s Knowledge, threatened claims of any Employees (or former employees who
provided services to the Business) against or otherwise involving any of the
Seller Plans (other than routine claims for benefits).
(d)    There are no Employees or former employees who provided services to the
Business, who are entitled to (i) any pension benefit that is unfunded, or (ii)
any benefit to be paid after termination of employment other than required by
Section 601 of ERISA, pursuant to a Seller Plan intending to be qualified under
Section 401(a) of the IRC, or identified as providing a benefit described in
this Section 6.11 or Schedule 6.11. Each Seller Plan that is an employee welfare
benefit plan as defined in Section 3(1) of ERISA is either unfunded or funded
through an insurance company contract. There is no liability in the nature of a
retroactive rate adjustment or loss-sharing or similar arrangement with respect
to any such Seller Plan.
(e)    Neither Seller, Operator, nor, to Seller’s Knowledge, any other person,
including any fiduciary, has engaged in any “prohibited transaction” as defined
in Section 4975 of the IRC or Section 406 of ERISA that could subject Seller,
Operator, or any person whom Seller has an obligation to indemnify to any tax or
penalty imposed under Section 4975 of the IRC or Section 502 of ERISA.
(f)    Neither Seller nor Operator has at any time (x) maintained, contributed
to, or been required to contribute or had any liability (that has not been
satisfied in full) to any Seller Plan subject to Title IV of ERISA, (y) incurred
or expected to incur any liability to the Pension Benefit Guaranty Corporation
or otherwise under Title IV of ERISA, or (z) incurred or expected to incur
liability in connection with an “accumulated funding deficiency” within the
meaning of Section 412 of the IRC, whether or not waived.

34
        
        



--------------------------------------------------------------------------------




Section 6.12    Litigation. Except as described on Schedule 6.12, there is no
litigation, action, suit, or other proceeding currently pending, or to Seller’s
Knowledge, threatened against Seller, Operator and/or the Facility, at law or in
equity, or before any federal, state, municipal, local or other governmental or
quasi-governmental authority, or before any arbitrator. To Seller’s Knowledge,
there is no pending investigation of Seller, Operator and/or the Facility by any
governmental or quasi-governmental authority. Seller is not subject to any
judgment, injunction, order, writ or decree of any court or other governmental
authority or agency relating specifically to Seller or to the ownership,
operation or management of the Purchased Property, the Facility and/or the
operations of the Business.
Section 6.13    Compliance with Laws. Except as otherwise noted on Schedule
6.13, or in any inspection or survey report of any governmental authority made
available to Purchaser, Seller and Operator are in compliance in all material
respects with all applicable laws, rules or regulations in connection with its
ownership, use, operation or management of the Purchased Property, the Facility
and the Business, including without limitation all laws, rules and regulations
related to Government Programs, and neither Seller nor Operator has received
notice of any violation thereof which has not been cured as of the Effective
Date.
Section 6.14    Financial Statements. Seller’s financial statements pertaining
to the operations of the Business for the period ended December 31, 2014 (the
“2014 Financial Statement”) and for the four months ended April 30, 2015 (the
“April 2015 Financial Statement”) are attached hereto as Schedule 6.14 (the 2014
Financial Statement and the April 2015 Financial Statement collectively, the
“Financial Statements”).
Section 6.15    Real Property. To Seller’s Knowledge, and except as may be
disclosed on Schedule 6.15, Seller’s and Operator’s use of the Real Property
complies in all material respects with applicable zoning and land use laws,
rules and regulations and with all applicable building codes, and neither Seller
nor Operator has received written notice of any zoning, land use or building
code violation relative to the Real Property which has not been cured prior to
the date hereof. To Seller’s Knowledge (unless Seller is a party thereto), there
is no pending litigation or dispute concerning the location of the lines and
corners of the Real Property. Seller has received no written notice of, and has
no other Knowledge of, pending, threatened or contemplated actions by any
governmental authority or agency having the power of eminent domain, which might
result in any part of the Real Property being taken by condemnation or conveyed
in lieu thereof. To Seller’s Knowledge, there is no claim of adverse possession
with respect to any part of the Real Property. Except as may be disclosed on
Schedule 6.15, there are no ongoing improvements, construction projects or
similar development of the Real Property that is currently in process or
otherwise uncompleted.
Section 6.16    Environmental Matters. Except as disclosed on Schedule 6.16, or
in any environmental audit or inspection report made available by Seller to
Purchaser or the ESAs generated by Purchaser’s environmental consultants, to
Seller’s Knowledge: (a) no areas exist on the Real Property where Hazardous
Substances have been generated, disposed of, released, stored or found in
violation of any Environmental Laws, and Seller has no Knowledge and has
received no notice of the existence of any such areas for the generation,
storage or disposal of any

35
        
        



--------------------------------------------------------------------------------




Hazardous Substances on the Real Property in violation of any Environmental
Laws; (b) neither Seller, Operator nor any of their respective agents have
violated in any material respect any of the applicable Environmental Laws
relating to or affecting the Real Property; (c) the Real Property is presently
in compliance in all material respects with all Environmental Laws; (d) Seller
and Operator have obtained all material licenses, permits and/or other
governmental or regulatory approvals necessary to comply with Environmental Laws
relating to its use of the Real Property, and Seller and Operator are in
compliance in all material respects with the terms and provisions of all such
licenses, permits and/or other governmental or regulatory approvals; (e) no
underground storage tanks are currently located on the Real Property; (f) the
Real Property has not been previously used as a landfill or as a dump for
garbage or refuse; and (g) no asbestos containing building material or lead
based paint are present in any structures located on the Real Property.
Section 6.17    Brokers, Finders. Other than Blueprint Healthcare Real Estate
Advisors, Seller has not retained any broker or finder in connection with the
transactions contemplated hereby so as to give rise to any claim against
Purchaser for any brokerage or finder’s commissions, fee, or similar
compensation.
Section 6.18    FIRPTA. Seller is not a “foreign person” as that term is defined
in the Internal Revenue Code of 1986, as amended, and the regulations
promulgated pursuant thereto, and Purchaser has no obligation under Internal
Revenue Code Section 1445 to withhold and pay over to the Internal Revenue
Service any part of the amount realized by Seller in the transaction
contemplated hereby (as such term is defined in the regulations issued under IRC
Section 1445).
Section 6.19    Solvency. Seller is not now insolvent, and will not be rendered
insolvent by completion of the transactions contemplated herein. For purposes of
the preceding sentence, “insolvent” means, upon completion of the Closing, (i)
that the fair market value of Seller’s assets is less than the sum of Seller’s
debts and other liabilities or (ii) Seller has inadequate cash flow to service
its debts as they come due. Upon the completion of the transactions contemplated
herein, Seller will have adequate capital for the purposes of engaging in any
business or transaction in which Seller is or will engage.
Section 6.20    Consent of Third Parties. Except as otherwise set forth on
Schedule 6.20, no consent of any third party is required as a condition to the
entering into, performance or delivery of this Agreement by Seller, other than
such consents as would not, in any individual case or in the aggregate, have a
material adverse effect upon Purchaser’s ability to complete the purchase of the
Purchased Property and operate the Business in the manner in which it is
currently being operated by Seller.
Section 6.21    No Governmental Approvals. To Seller’s Knowledge, except as set
forth in on Schedule 6.21, and the requirement for Purchaser to obtain the
licenses and permits described in Section 5.3(d), no order, permission, consent,
approval, license, authorization, registration or validation of, or filing with,
or exemption by, any governmental agency, commission, board or public authority
is required to authorize, or is required in connection with the execution,
delivery and performance by Seller of this Agreement or the taking of any action
contemplated by this Agreement, which has not been obtained. Notwithstanding the
foregoing, Seller makes no

36
        
        



--------------------------------------------------------------------------------




representation or warranty regarding applicability of the HSR Act to the
transactions contemplated herein.
Section 6.22    Assessments. To Seller’s Knowledge, there are no (i) special or
other assessments for public improvements or otherwise now affecting any of the
Purchased Property, (ii) any pending or threatened special assessments affecting
the Purchased Property, or (iii) any contemplated improvements affecting any of
the Purchased Property that may result in special assessments affecting any of
the Purchased Property.
Section 6.23    Title Encumbrances. Except as described on Schedule 6.23, Seller
is not in default under any of its material obligations under any recorded
agreement, easement or instrument encumbering title to the Real Property, and to
Seller’s Knowledge, there is no default on the part of any other party thereto.
Section 6.24    Affordable Housing Units. No bedroom or unit at the Facility is
leased or reserved for lease as an affordable housing unit or for low or
moderate income residents. The Facility is not required to lease or reserve any
unit or bedroom as an affordable housing unit or bedroom or for low or moderate
income residents pursuant to a presently existing agreement or requirement of
law.
Section 6.25    Loans and Debts. There are no loans or debts secured by any of
the Purchased Property except for (i) the loans and debts described on Schedule
6.25 or (ii) loans and debts reflected on the Title Policy.
Section 6.26    No Other Warranties. Except for the express representations and
warranties of Seller contained in this ARTICLE 6 or in the Deed or Bill of Sale
and Assignment, Purchaser acknowledges that Seller has not made, and Purchaser
has not relied upon, any other representation or warranty, express or implied,
with respect to Seller, the Business, the Purchased Property or the transactions
contemplated herein.
ARTICLE 7    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby represents and warrants to Seller as follows:
Section 7.1    Organization and Standing. Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has the requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Purchaser has the limited liability company power and authority to execute and
deliver this Agreement and to consummate the transactions and to perform its
obligations contemplated by this Agreement.
Section 7.2    Execution and Delivery. The execution and delivery of this
Agreement, and the consummation of the transactions contemplated by this
Agreement, have been duly authorized by all necessary limited liability company
action of Purchaser. This Agreement constitutes, and all instruments required to
be executed and delivered by Purchaser before or at the

37
        
        



--------------------------------------------------------------------------------




Closing will constitute, the valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their respective terms. All
persons who have executed this Agreement on behalf of Purchaser have been duly
authorized to do so by all necessary company action of Purchaser and all persons
who execute instruments required to be executed and delivered by Purchaser
before or at the Closing shall have been duly authorized to do so by all
necessary company action of Purchaser. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated by this
Agreement will:
(c)    violate any provisions of the articles of organization or operating
agreement of Purchaser;
(d)    violate any contract or agreement relating to borrowed money, or any
judgment, order, injunction, decree or award against, or binding upon Purchaser
or upon the property or business of Purchaser, which violation would prevent,
delay or materially hinder consummation of the transactions contemplated by this
Agreement;
(e)    violate any judgment, order, injunction, decree or award against, or
binding upon, Purchaser; or
(f)    result in any breach, violation, default or cancellation of any contract,
agreement, mortgage, deed to secure debt, or lease to which Purchaser is a party
or by which Seller is bound and that could have a material adverse effect upon
Purchaser’s ability to consummate the transactions described herein.
Section 7.3    Solvency. Purchaser is not now insolvent, and will not be
rendered insolvent by completion of the transactions contemplated herein. For
purposes of the preceding sentence, “insolvent” means, upon completion of the
Closing, (i) that the fair market value of Purchaser’s assets is less than the
sum of Purchaser’s debts and other liabilities or (ii) Purchaser has inadequate
cash flow to service its debts as they come due. Upon the completion of the
transactions contemplated herein, Purchaser will have adequate capital for the
purposes of engaging in the Business and any business or transaction in which
Purchaser is or will engage.
Section 7.4    Consent of Third Parties. Except as otherwise set forth on
Schedule 7.4, except for the licenses and permits described in Section 5.3(d),
no consent of any third party is required as a condition to the entering into,
performance or delivery of this Agreement by Purchaser, other than such consents
as would not, in any individual case or in the aggregate, have a material
adverse effect upon Purchaser’s ability to consummate the transactions
contemplated by this Agreement.
Section 7.5    No Governmental Approvals. To Purchaser’s knowledge, except as
set forth on Schedule 7.5 and the requirement for Purchaser to obtain the
licenses and permits described in Section 5.3(d), no order, permission, consent,
approval, license, authorization, registration or validation of, or filing with,
or exemption by, any governmental agency, commission, board or public authority
is required to authorize, or is required in connection with the execution,

38
        
        



--------------------------------------------------------------------------------




delivery and performance by Purchaser of this Agreement or the taking of any
action contemplated by this Agreement, which has not been obtained.
Notwithstanding the foregoing, Purchaser makes no representation or warranty
regarding applicability of the HSR Act to the transactions contemplated herein.
Section 7.6    Brokers, Finders. Purchaser has not retained any broker or finder
in connection with the transactions contemplated hereby so as to give rise to
any valid claim against Seller for any brokerage or finder’s commission, fee, or
similar compensation.
ARTICLE 8    
INDEMNIFICATION
Section 8.1    Indemnification by Seller. Following the Closing, the Seller
shall indemnify, hold harmless and defend Purchaser from and against any and all
losses, damages, costs, expenses, liabilities, obligations and claims of any
kind (including, without limitation, reasonable attorneys’ fees and other legal
costs and expenses) (collectively, “Losses”) which Purchaser may at any time
suffer or incur, or become subject to, as a result of or in connection with:
(g)    any breach or inaccuracy of any of the representations and warranties
made by Seller in this Agreement;
(h)    any failure by Seller to carry out, perform, satisfy and discharge any of
its covenants, agreements, undertakings, liabilities or obligations under this
Agreement;
(i)    the Excluded Liabilities;
(j)    the failure to comply with applicable bulk sales laws; or
(k)    any federal, state, or local income, payroll, sales and use, ad valorem
or other taxes payable by Seller or for which Seller is liable in connection
with any period prior to the Closing Date, and any interest or penalties
thereon.
Section 8.2    Indemnification by Purchaser. Following the Closing, Purchaser
shall indemnify and hold harmless Seller from and against, and reimburse Seller
for, any and all Losses which Seller may at any time suffer or incur, or become
subject to, as a result of or in connection with:
(a)    any breach or inaccuracy of any representations and warranties made by
Purchaser in or pursuant to this Agreement;
(b)    any failure by Purchaser to carry out, perform, satisfy and discharge any
of its covenants, agreements, undertakings, liabilities or obligations under
this Agreement; or
(c)    the Assumed Liabilities.

39
        
        



--------------------------------------------------------------------------------




Section 8.3    Indemnification Limits; Survival.
(l)    Purchaser Indemnification Limits; Survival. Purchaser shall not be
entitled to any indemnification from Seller under Section 8.1(a) or Section
8.1(b) unless and until the aggregate amount of indemnifiable claims of
Purchaser under this Agreement exceeds Fifty Thousand and No/100 U.S. Dollars
($50,000) (the “Seller Threshold”), at which point Seller shall be liable for
all indemnifiable claims of Purchaser under Section 8.1(a) and Section 8.1(b).
Seller’s liability for indemnification under Section 8.1(a) and Section 8.1(b)
shall not in any case exceed two percent (2.0%) of the total Purchase Price (the
“Indemnification Cap”); provided, however, that neither the Seller Threshold nor
the Indemnification Cap shall apply in the case of: (i) fraud on the part of
Seller (which for purposes of clarification will require a finding of actual
intent to defraud as opposed to recklessness); (ii) any claims arising under
Section 8.1(a) with respect to the representations and warranties contained in
Section 6.1, Section 6.2, Section 6.3(a), Section 6.5, Section 6.17, or Section
6.18, each of which shall be limited to the Purchase Price; or (iii) any claims
arising under Section 8.1(c), Section 8.1(d), or Section 8.1(e). All of Seller’s
representations and warranties under this Agreement shall survive for a period
of twelve (12) months following the Closing Date. Purchaser’s right to make any
claim for indemnification against Seller under Section 8.1(a), Section 8.1(b)
and Section 8.1(d) shall expire at the end of the twelfth (12th) month following
the Closing; provided, however, that any claim for which Purchaser has given
written notice prior to expiration of such twelve (12) month anniversary shall
survive until finally adjudicated; and further provided that Purchaser’s right
to make any claim for indemnification pursuant to Section 8.1(c) shall not
expire and any claim for indemnification pursuant to Section 8.1(e) shall
survive for the applicable statute of limitations period for collection of the
applicable tax.
(m)    Seller Indemnification Limits; Survival. Seller shall not be entitled to
any indemnification from Purchaser under Section 8.2(a) or Section 8.2(b) unless
and until the aggregate amount of indemnifiable claims of Seller under this
Agreement, exceeds Twenty-Five Thousand and No/100 U.S. Dollars ($25,000) (the
“Purchaser Threshold”), at which point Purchaser shall be liable for all
indemnifiable claims of Seller under Section 8.2(a) and Section 8.2(b).
Purchaser’s liability for indemnification under Section 8.2(a) and Section
8.2(b) shall not in any case exceed two percent (2.0%) of the total Purchase
Price (the “Purchaser Indemnification Cap”); provided, however, that neither the
Purchaser Threshold nor the Purchaser Indemnification Cap shall apply in the
case of: (i) fraud on the part of Purchaser; (ii) any claims arising under
Section 8.2(a) with respect to the representations and warranties contained in
Section 7.1, Section 7.2, and Section 7.6 (which shall be limited to the
Purchase Price); or (iii) any claims arising under Section 8.2(c). All of
Purchaser’s representations and

40
        
        



--------------------------------------------------------------------------------




warranties under this Agreement shall survive for a period of twelve (12) months
following the Closing Date provided, however, that any claim for which Seller
has given written notice prior to expiration of such twelve (12) month
anniversary shall survive until finally adjudicated; and further provided that
Seller’s right to make any claim for indemnification pursuant to Section 8.2(c)
shall not expire.
(n)    For purposes of determining the amount of Losses that are subject to
indemnification hereunder with respect to any events, facts or circumstances,
after determining whether or not such facts, events or circumstances give rise
to a breach of a representation or warranty (after giving full effect to any
qualifications as to materiality or similar standards, or of lack of “material
adverse effect,” contained in such representation and warranty), except for
breaches under Section 6.14 (Financial Statements), the determination of the
amount of Losses for such breach of representation and warranty, as it relates
to such facts, events or circumstances, shall be made without giving effect to
any qualifications as to materiality or similar standards, or the lack of
“material adverse effect” contained in such representation or warranty.
(o)    Any payments made pursuant to ARTICLE 8 of this Agreement shall be
treated as a purchase price adjustment for income tax purposes.
Section 8.4    Procedures Regarding Third Party Claims. The procedures to be
followed by Purchaser and Seller with respect to indemnification hereunder
regarding claims by third parties shall be as follows:
(a)    Promptly after receipt by Purchaser or Seller, as the case may be, of
notice of the commencement of any action or proceeding or the assertion of any
claim by any person who is not a party to this Agreement or an Affiliate of a
Party to this Agreement or a Representative of the foregoing (a “Third Party
Claim”), which the party receiving such notice has reason to believe may result
in a claim by it for indemnity pursuant to this Agreement, such Person(the
“Indemnified Party”) shall give notice of such action, proceeding or claim to
the party against whom indemnification is sought (the “Indemnifying Party”),
setting forth in reasonable detail the nature of such action or claim, including
copies of any written correspondence from such third person to such Indemnified
Party.
(b)    The Indemnifying Party shall be entitled, at its own expense, to assume
and control such defense with counsel chosen by the Indemnifying Party and
approved by the Indemnified Party, which approval shall not be unreasonably
withheld or delayed. The Indemnified Party shall be entitled to participate in
such defense after such assumption at the Indemnified Party’s own expense. Upon
assuming such defense, the Indemnifying Party shall

41
        
        



--------------------------------------------------------------------------------




have full rights to enter into any monetary compromise or settlement which is
dispositive of the matters involved; provided that such settlement is paid in
full by the Indemnifying Party and will not have any continuing material adverse
effect upon the Indemnified Party.
(c)    With respect to any action, proceeding or claim as to which the
Indemnifying Party shall not have exercised its right to assume the defense, the
Indemnified Party may assume and control the defense of and contest such action,
proceeding or claim with counsel chosen by it. The Indemnifying Party shall be
entitled to participate in the defense of such action, the cost of such
participation to be at its own expense. The Indemnifying Party shall be
obligated to pay the reasonable attorneys’ fees and expenses of the Indemnified
Party to the extent that such fees and expenses relate to claims as to which
indemnification is due under Section 8.1 or Section 8.2 hereof, as the case may
be. The Indemnified Party shall have full rights to dispose of such action and
enter into any monetary compromise or settlement; provided, however, in the
event that the Indemnified Party shall settle or compromise any claims involved
in the action insofar as they relate to, or arise out of, the same facts as gave
rise to any claim for which indemnification is due under Section 8.1 or Section
8.2 hereof, as the case may be, it shall act reasonably and in good faith in
doing so.
(d)    Both the Indemnifying Party and the Indemnified Party shall cooperate
fully with one another in connection with the defense, compromise or settlement
of any such claim, proceeding or action, including, without limitation, by
making available to the other all pertinent information and witnesses within its
control.
Section 8.5    Procedures Regarding Direct Claims. Any claim by an Indemnified
Party on account of a Loss which does not result from a Third Party Claim (a
“Direct Claim”) shall be asserted by the Indemnified Party giving the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) days after the Indemnified Party becomes aware of
such Direct Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail and shall indicate the estimated
amount of the Loss that has been or may be sustained by the Indemnified Party.
The Indemnifying Party shall have thirty (30) days after its receipt of such
notice to respond in writing to such Direct Claim (provided, however, that the
Indemnified Party may also give the Escrow Agent notice of such Direct Claim
prior to the Indemnifying Party’s response). The Indemnified Party shall allow
the Indemnifying Party and its Representatives to investigate the matter or
circumstance alleged to give rise to the Direct Claim. If the Indemnifying Party
does not so respond within such thirty (30) day period, the Indemnifying Party
shall be deemed to have accepted such

42
        
        



--------------------------------------------------------------------------------




claim, in which case the Indemnifying Party shall be liable for the payment of
such Direct Claim in accordance with the terms and conditions of this Agreement.
Section 8.6    General Qualifications on Indemnification. Notwithstanding any
provision to the contrary, the indemnification rights set forth in Section 8.1
and Section 8.2 shall be subject to the following:
(a)    The liability of an Indemnifying Party with respect to any
indemnification claim shall be reduced by the amount of any tax benefit actually
realized or any insurance proceeds received by Indemnified Party as a result of
any damages, upon which such claim is based, and shall include any tax detriment
actually suffered by the Indemnified Party as a result of such damages. The
amount of such tax benefit or detriment shall be determined by taking into
account the effect, if any, and to the extent determinable, of timing
differences resulting from the acceleration or deferral of items of gain or loss
resulting from such damages.
(b)    Damages shall only include actual damages and shall not include any
special, punitive, multiplied or consequential damages, lost profits or
diminution in value, except to the extent the same are included in a third-party
judgment against the Indemnified Party.
(c)    Upon payment in full of any indemnification claim, the Indemnifying Party
shall be subrogated to the extent of such payment to the rights of the
Indemnified Party against any person or entity with respect to the subject
matter of such indemnification claim.
(d)    An Indemnified Party may not recover for any losses otherwise
indemnifiable under Section 8.1(a), Section 8.1(b), Section 8.2(a) or Section
8.2(b) if such Indemnified Party had actual (and not imputed) knowledge prior to
Closing of the breach, inaccuracy or failure giving rise to such losses.
(e)    An Indemnifying Party shall be relieved of its duty to indemnify an
Indemnified Party hereunder if and to the extent the Indemnified Party fails to
use commercially reasonable efforts in good faith to mitigate its damages,
including, but not limited to, failure to give timely notice to its insurance
carriers and to pursue recovery under applicable policies of insurance.
(f)    Any amounts due to Purchaser from Seller pursuant to this ARTICLE 8 shall
be paid first from the Holdback Amount in accordance with the Post-Closing
Escrow Agreement, until the Holdback Amount has been exhausted or released.

43
        
        



--------------------------------------------------------------------------------




Section 8.7    Effective Upon Closing. The provisions of this ARTICLE 8 shall
become effective upon completion of the Closing, and shall have no force and
effect prior to the Closing or if this Agreement is terminated prior to Closing.
Section 8.8    Exclusive Remedies. The parties hereto acknowledge and agree that
from and after Closing their sole and exclusive remedy with respect to any and
all claims for any breach of any representation or warranty of Seller or
Purchaser, as applicable, set forth herein or otherwise relating to the subject
matter of this Agreement, shall be pursuant to the indemnification provisions
set forth in this Article 8. In furtherance of the foregoing, each party hereby
waives effective as of the Closing and to the fullest extent permitted under
applicable law, any and all rights, claims and causes of action for any breach
of any representation or warranty set forth herein o it may have against the
other parties hereto and their Affiliates and each of their respective
representatives arising under or based upon any applicable law, except pursuant
to the indemnification provisions set forth in this Article 8. For the avoidance
of doubt this provision shall not limit the remedies of either party under this
Agreement prior to Closing or with respect to breaches of their respective
obligations to each other hereunder post-Closing.
ARTICLE 9    
Termination
This Agreement and the transactions contemplated hereby may be terminated at any
time prior to Closing as follows:
(d)    by mutual agreement of Seller and Purchaser;
(e)    by Purchaser, as and to the extent permitted pursuant to Section
2.4(d)(ii), Section 5.6(b), Section 5.6(c), Section 5.6(e), Section 5.6(e),
Section 5.8, Section 10.11 or Section 10.12;
(f)    by Seller, as and to the extent permitted pursuant to Section 5.6(a) and
Section 5.6(e);
(g)    if a court of competent jurisdiction or other governmental agency shall
have issued an order, decree, or ruling or taken any other action (which order,
decree or ruling the parties hereto shall use their best efforts to lift), in
each case permanently restraining, enjoining, or otherwise prohibiting the
transactions contemplated by this Agreement, and such order, decree, ruling, or
other action shall have become final and nonappealable; or
(h)    by the Purchaser if the Seller shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
(other than the conditions contained in Section 5.2 hereof), which breach cannot
be or has not been cured within five (5) business days after the giving of
written notice by the Purchaser to the Seller specifying such breach.

44
        
        



--------------------------------------------------------------------------------




Upon termination of this Agreement prior to Closing, except as otherwise
expressly provided herein, the parties shall have no further liability hereunder
except that the following provisions shall survive any such termination: Section
4.1(c), Section 4.5 and Section 4.7 In the event of any termination of this
Agreement pursuant to ARTICLE 9(e) above, the Deposit shall be returned to
Purchaser and Purchaser shall be entitled to reimbursement by Seller of all of
its costs and expenses related to the potential acquisition of the Facility,
including without limitation legal fees and fees paid to third parties related
to Purchaser’s due diligence review of the Facility; provided, however, such
reimbursements shall not exceed Fifty Thousand and No/100 U.S. Dollars
($50,000), and after which Seller shall have no additional liability to
Purchaser for such breach, except for the surviving provisions described in this
Article 9.
ARTICLE 10    
MISCELLANEOUS
Section 10.1    Access to Books and Records after Closing. Following the
Closing, Purchaser shall give Seller or its authorized representatives access,
during normal business hours and upon prior notice, to such books and records
constituting or relating to the Purchased Property as shall be reasonably
requested by Seller in connection with the preparation and filing of the party’s
tax returns, to comply with regulatory requirements, to defend or discharge the
Excluded Liabilities, or for any other valid business purpose, and to make
extracts and copies of such books and records. Purchaser agrees to retain all
books and records included as part of the Purchased Property for at least one
(1) year following the Closing Date.
Section 10.2    Notices. All notices, requests, demands and other communications
under this Agreement and related post-Closing notices, requests, demands, and
other communications, shall be in writing and shall be deemed to have been duly
given (i) on the date of service if served personally on the party to whom
notice is to be given, (ii) on the day of transmission if (A) sent via facsimile
transmission to the facsimile number given below, and telephonic confirmation of
receipt is obtained promptly after completion of transmission, or (B) if sent
via electronic mail (e.g. email), (iii) on the day after delivery to FedEx or
similar overnight courier, or (iv) on the tenth (10th) day after mailing, if
mailed to the party to whom notice is to be given, by first-class mail,
registered or certified, return receipt requested, postage prepaid and properly
addressed, to the party as follows:

45
        
        



--------------------------------------------------------------------------------




If to Purchaser:


American Realty VII, LLC
Attn: Thomas D’Arcy
405 Park Avenue, 14th Floor
New York, New York 10022
Email: td’arcy@arlcap.com


With a copy (which will not constitute notice) to:
Jesse Galloway
American Realty Capital VII, LLC
405 Park Avenue, 14th Floor
New York, New York 10022
Email: jgalloway@arlcap.com


With a copy (which will not constitute notice) to:
Foley & Lardner LLP
Attn: Michael A. Okaty
          Taylor C. Pancake
111 North Orange Avenue
Suite 1800
Orlando, Florida 32801
Email: tpancake@foley.com




If to Seller:
Cedarhurst of Collinsville, LLC 
c/o Dover Capital, LLC 
Attn: Joshua Jennings
120 South Central Avenue, Suite 725 Clayton, Missouri 63105 
Email: Jennings@dovercapital.com and
stevens@dovercapital.com 


With a copy (which will not constitute notice) to:
Greensfelder, Hemker and Gale, P.C.
Attention: Patrick Sweeney
10 South Broadway, Ste. 2000
St. Louis, MO 63102
E-mail: pjs@greensfelder.com

Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other parties in the manner
herein provided for giving notice.


Section 10.3    Good Faith; Cooperation. The parties shall in good faith
undertake to perform their obligations in this Agreement, to satisfy all
conditions and to cause the transactions contemplated by this Agreement to be
carried out promptly in accordance with its terms. The parties shall cooperate
fully with each other and their respective representatives in connection with
any actions required to be taken as part of their respective obligations under
this Agreement.
Section 10.4    Assignment; Exchange Cooperation; Successors in Interest.
Neither Purchaser nor Seller may assign any of their respective rights
hereunder, except with the prior written consent of the other (which shall not
be unreasonably withheld or delayed); provided,

46
        
        



--------------------------------------------------------------------------------




however, that without additional consent from Seller (i) prior to the Closing
Purchaser may assign its rights, in whole or in part, to any Affiliate or
related entity of Purchaser, including without limitation the Delaware limited
liability companies ARHC CHCOLIL01, LLC and ARHC CHCOLIL01 TRS, LLC, and (ii)
Purchaser may at Purchaser’s election assign any of its rights related to the
Purchased Personal Property to the Post-Closing Manager or its designee;
provided that Purchaser shall remain liable under this Agreement notwithstanding
any such permitted assignment. This Agreement is binding upon the parties and
their respective successors or assigns and inures to the benefit of the parties
and their permitted successors and assigns.
Section 10.5    No Third Party Beneficiaries. The parties do not intend to
confer any benefit under this Agreement on anyone other than the parties, and
nothing contained in this Agreement shall be deemed to confer any such benefit
on any other person, including any current or former employee or agent of Seller
or any dependent or beneficiary of any of them.
Section 10.6    Severability. Any determination by any court of competent
jurisdiction of the invalidity of any provision of this Agreement that is not
essential to accomplishing its purposes shall not affect the validity of any
other provision of this Agreement, which shall remain in full force and effect
and which shall be construed as to be valid under applicable law.
Section 10.7    Purchaser Records Rights.
(g)    Upon Purchaser’s request, for a period of one (1) year after Closing,
Seller shall make the operating statements and any and all books, records,
correspondence, financial data, leases, delinquency reports, including
independent documentation supporting the books and records including but not
limited to invoices, statements, check copies, contracts or other supporting
documentation, and all other documents and matters maintained by Seller or its
agents and relating to receipts and expenditures reasonably necessary to
complete an audit, including a representation letter to the independent audit
firm issuing the audit opinion as to the completeness and accuracy in all
material respects of the information provided among other representations
pertaining to the Purchased Property for the three (3) most recent full calendar
years and the interim period of the current calendar year (collectively, the
“Records”) available to Purchaser for inspection, copying and audit by
Purchaser’s designated accountants, and at Purchaser’s expense. Seller shall
provide Purchaser, but without expense to Seller, with copies of, or access to,
such factual and financial information as may be reasonably requested by
Purchaser or its designated accountants, and in the possession or control of
Seller, to enable Purchaser to file any filings required by the Securities and
Exchange Commission (the “SEC”) in connection with the purchase of the Purchased
Property. Seller understands and acknowledges that Purchaser is required to file
audited financial statements related to the Purchased Property with the SEC
within seventy-one (71) days of the Closing Date and agrees to provide any
records on a timely basis to facilitate Purchaser’s timely submission of such
audited financial statements.
(h)    Seller has provided, or to the extent not provided represents to
Purchaser that it has in its possession or is otherwise able to obtain the
materials from Seller’s vendors, banks, lenders, agents, accountants, auditors
and/or counsel, all of the materials listed in Schedule 10.7 to this Agreement.
Seller acknowledges that such materials will be used by Purchaser to make the
filings

47
        
        



--------------------------------------------------------------------------------




described in Section 10.7(a) above, and represents and warrants to Purchaser
that all such materials are, or shall be when delivered, true, correct and
complete in all material respects.
Section 10.8    Controlling Law; Integration; Amendment; Waiver.
(a)    This Agreement shall be governed by and construed in accordance with the
laws and case decisions of the State in which the Real Property is located
applicable to contracts made and to be performed therein.
(b)    This Agreement and the other contracts, documents and instruments to be
delivered pursuant to this Agreement supersede all prior negotiations,
agreements, information memoranda, letters of intent and understandings between
the parties with respect to their subject matter, whether written or oral,
constitute the entire agreement of the parties with respect to their subject
matter, and may not be altered or amended except in writing signed by Purchaser
and Seller. Neither of the parties has made or relied upon any representation,
warranty or assurances in connection with the transactions contemplated
hereunder other than those expressly made herein.
(c)    The failure of any party at any time or times to require performance of
any provision of this Agreement shall in no manner affect its right to enforce
the same, and no waiver by any party of any provision (or of a breach of any
provision) of this Agreement, whether by conduct or otherwise, in any one or
more instances shall be deemed or construed either as a further or continuing
waiver of any such provision or breach or as a waiver of any other provision (or
of a breach of any other provision) of this Agreement.
Section 10.9    Time. Time is of the essence with respect to this Agreement.
Section 10.10     Survival. For the avoidance of doubt and notwithstanding
anything contrary in this Agreement, Section 4.5, Section 4.6, Section 4.7,
Section 4.10, Section 4.11, Section 5.7, ARTICLE 8, and ARTICLE 10 of this
Agreement shall survive the Closing of this Agreement.
Section 10.11     Eminent Domain ‑ Condemnation. If, prior to Closing, all or
portion of Real Property comprising at least five percent (5%) of the Real
Property is subject to an eminent domain or condemnation proceeding which will
result in a loss of such portion of the Real Property by Seller or Purchaser,
Seller, immediately upon learning thereof, shall give written notice to
Purchaser. Thereafter, Purchaser shall have a period of thirty (30) days within
which to elect, by written notice to Seller, to terminate this Agreement. Upon
any such termination the Deposit shall be returned to Purchaser and the
Agreement shall become null and void in its entirety. If no such election is
timely made, Purchaser shall be deemed to have waived its rights under this
paragraph, except that, if the transaction contemplated hereby closes, Purchaser
shall be entitled to the proceeds or the right to negotiate, settle and collect
the proceeds of such condemnation award, and Seller shall execute and deliver
all documents reasonably requested of Seller in order to effectuate this
section.
Section 10.12     Risk Of Loss. Seller assumes all risks and liability for loss,
damage, destruction or injury by fire, storm, accident or any other casualty to
the Real Property

48
        
        



--------------------------------------------------------------------------------




from all causes until the Closing has been consummated. In the event of any
damage or destruction prior to Closing with an estimated repair cost of greater
than Fifty Thousand and No/100 U.S. Dollars ($50,000) for the Facility,
Purchaser shall have the option exercisable by written notice to Seller within
thirty (30) days after Purchaser is notified of such casualty, to terminate this
Agreement by notice thereof to Seller, in which case the parties shall have no
further rights or obligations under the Agreement and the Deposit shall be
returned to Purchaser; or Purchaser may elect to close this transaction and, in
such event Purchaser shall be entitled to receive the full amount of any
proceeds of such insurance payable on account of loss, damage or destruction
after the date hereof and Seller shall be liable for the payment to Purchaser of
all deductibles under applicable insurance policies. Seller covenants to execute
such assignments, drafts and other instruments as may be required to effectuate
this section.
Section 10.13     Attorneys’ Fees. In the event either party brings an action to
enforce or interpret any of the provisions of this Agreement, the “prevailing
party” in such action shall, in addition to any other recovery, be entitled to
its reasonable attorneys’ fees and expenses arising from such action and any
appeal or any bankruptcy action related thereto, whether or not such matter
proceeds to court. For purposes of this Agreement, “prevailing party” shall
mean, in the case of a person asserting a claim, such person is successful in
obtaining substantially all of the relief sought, and in the case of a person
defending against or responding to a claim, such person is successful in denying
substantially all of the relief sought.
Section 10.14     Covenant Not to Compete. For a period of three (3) years
following the Closing, the Seller agrees that neither Seller nor any of its
Affiliates or other entities which the Seller or any of its Affiliates controls,
is controlled by or is under common control with shall, directly or indirectly,
develop, own, invest in, finance, manage or franchise any facility similar to
the Business within a radius of eight (8) miles from any portion of the Real
Property. For the avoidance of doubt and without limitation, any facility
operating as a skilled nursing facility, assisted living facility, memory care
facility and/or independent living facility intended for seniors shall be deemed
to be similar to the Business for purposes of this Section 10.14. The provisions
of this Section 10.14 shall survive Closing.
Section 10.15     Post-Closing. Seller will provide reasonable cooperation and
assistance to Purchaser and its assigns in arranging for, at Purchaser’s sole
cost and expense, a transition team to assist Purchaser and its assigns as
reasonably necessary in the orderly establishment and transition of Purchaser
and its assigns as the owner and manager of the Business, including but not
limited to assisting in personnel matters, reimbursement issues, program
development, regulatory compliance and other relevant matters as they arise.
Section 10.16    Waiver of Jury Trial. The parties agree that no party to this
Agreement shall seek a jury trial in any lawsuit, proceeding, counterclaim or
other litigation based upon, or arising out of, this Agreement or the dealings
or the relationship between them.
Section 10.17    Construction. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared by counsel for one of the parties, it being
recognized that both Seller and Purchaser have contributed with the advice of
counsel to the preparation of this Agreement.

49
        
        



--------------------------------------------------------------------------------




Section 10.18     Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original. This
Agreement may be executed by counterpart signatures and all counterpart
signature pages shall constitute a part of this Agreement. Delivery of a
counterpart hereof via facsimile transmission or by electronic mail
transmission, including but not limited to an Adobe file format document (also
known as a PDF file), shall be as effective as delivery of a manually executed
counterpart hereof.
[ Signatures commence on the following page. ]
IN WITNESS WHEREOF, each of the parties hereto has signed and sealed this Asset
Purchase Agreement as of the day and year first above written.
SELLER:






CEDARHURST OF COLLINSVILLE, LLC
an Illinois limited liability company


By:
METRO MANAGER, LLC, an Illinois limited liability company, its Manager



By: /s/ Joshua R. Jennings
Name:    Joshua R. Jennings
Title:     Managing Member




PURCHASER:


AMERICAN REALTY CAPITAL VII, LLC, a Delaware limited liability company


By:
AR CAPITAL, LLC, a Delaware limited liability company



By: /s/ William M. Kahane
Name:    William M. Kahane
Title:     Manager









50
        
        



--------------------------------------------------------------------------------










SIGNATURE PAGE TO
ASSET PURCHASE AGREEMENT

1
        
        



--------------------------------------------------------------------------------




EXHIBIT A


Escrow Agreement




[See attached.]



        

--------------------------------------------------------------------------------




EXHIBIT B


Post-Closing Escrow Agreement



        

--------------------------------------------------------------------------------




EXHIBIT C




Deed




[ See attached. ]

2
        
        



--------------------------------------------------------------------------------




EXHIBIT D


Bill of Sale and Assignment




[ See attached. ]



        

--------------------------------------------------------------------------------




EXHIBIT E


Transition Period Sublease






[ See attached. ]



        

--------------------------------------------------------------------------------




EXHIBIT F


Assumption Agreement




[ See attached. ]



        

--------------------------------------------------------------------------------




EXHIBIT G


Due Diligence Materials


[ See attached. ]



        

--------------------------------------------------------------------------------






SCHEDULE 10.7




3-05 Audit Materials


1.
Detailed general ledger that ties to the financial statements

2.
Trial balances with account numbers or other identifier as to classification of
account as asset, liability, equity, income or expense

3.
Internal control narratives

4.
Accounts receivable, accounts payable and fixed asset subledgers

5.
Rent rolls

6.
Occupancy reports

7.
Accounts receivable aging report

8.
Account reconciliations of all balance sheet and income statement accounts

9.
Schedule of intercompany balances as of each balance sheet date

10.
Schedule of restricted deposits

11.
Accounts payable aging

12.
Payroll registers

13.
Copies of invoices to support all general ledger entries for all balance sheet,
equity and income statement accounts

14.
Copies of monthly bank statements

15.
Copies of contracts with residents

16.
Copies of checks received from tenants/residents

17.
Copies of all management agreements and vendor contracts

18.
Copies of all vendor invoices

19.
Copies of checks to support the payment of vendor invoices

20.
Copies of checks supporting contributions and distributions to the entities to
support equity

21.
Real estate tax invoices

22.
Copies of insurance contracts

23.
Mortgage or other debt agreements specifying the terms of the debt arrangements

24.
Mortgage statements

25.
Bank and mortgage confirmations directly with the lenders

26.
Cash account confirmations

27.
Note statements and confirmations directly with the lenders, partners, etc.

28.
Mortgage settlement statements

29.
Purchase and sale agreements and appraisals

30.
Contactor development agreements

31.
Support for historical cost of fixed assets (land, building, fixtures)
including, settlement statements, invoices, check copies, progress payment
support or other support.

32.
Detail depreciation schedules

33.
HUD forms

34.
Confirmation from legal counsel of pending or outstanding claims

35.
Copies of tax returns




        



--------------------------------------------------------------------------------




36.
Articles of incorporation, partnership/corporate agreements

37.
Representation letter to the accounting firm performing the audit as to the
completeness and accuracy of the books and records provided, among other routine
audit representations












        
        

